

Exhibit 10.2
PURCHASE AND SALE AGREEMENT
THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is dated as of October 31,
2013 (the “Effective Date”), and is entered into by and between The Freshwater
Group, Inc., an Arizona corporation (“Buyer”), and Parkview Frisco, L.P., a
Texas limited partnership (“Seller”).
1.Purchase and Sale of Property.
(a)    Seller hereby agrees to sell, and Buyer hereby agrees to acquire upon the
terms and conditions herein stated, all of Seller’s right and title to and
interest in that certain real property located in the City of Frisco, County of
Collin, Texas, more particularly described in Exhibit A (the “Land”), together
with all of Seller’s right and title to and interest in:
(i)    All buildings, improvements, fixtures and other structures presently
located on the Land (the “Improvements” and, collectively with the Land, the
“Real Property”), including without limitation the 202-unit independent living
community known as “Parkview Frisco” having a street address of 7450 Stonebrook
Parkway, Frisco, Texas 75034 (the “Community”); provided, however, that
Improvements shall not include any fixtures or other improvements owned by
Tenants (as hereinafter defined) under the terms of their Leases (as hereinafter
defined) or by Residents (as hereinafter defined) under the terms of their
Resident Agreements (as hereinafter defined);
(ii)    All personal property owned by Seller, if any, located in or on, and
used exclusively in connection with the ownership, operation, management or
maintenance of, the Real Property (collectively, the “Personal Property”);
provided, however, that Personal Property shall not include any personal
property of Tenants or of Residents;
(iii)    The commercial leases or rental agreements covering any non-residential
portion of the Real Property (collectively, “Leases”) to the extent that they
are assignable and in effect at Closing (as hereinafter defined), including any
guaranties thereof and any security deposits thereunder at Closing;
(iv)    The resident or occupancy agreements covering any residential portion of
the Real Property (collectively, the “Resident Agreements”), to the extent they
are in effect at Closing (as hereinafter defined) including any guaranties
thereof and any security deposits thereunder at Closing;
(v)    All service contracts and agreements (other than Leases, Resident
Agreements and management agreements), vending machine, telecommunications and
other facilities leases, utility contracts, maintenance contracts, equipment
leases and other agreements or rights related to the construction, ownership,
use, operation, occupancy, maintenance, repair or

1

--------------------------------------------------------------------------------



development of the Property, as defined below (collectively, the “Service
Contracts”), that are Assigned Service Contracts (as defined in Section 3(f)
below);
(vi)    All privileges and easements appurtenant to the Land, including, without
limitation, all of Seller’s right, title and interest, if any, in and to (A) all
minerals, oil, gas and other hydrocarbon substances in, on and under the Land,
(B) all development rights, air rights, water rights and water stock owned by
Seller relating to the Land, and (C) all easements, rights of way or other
appurtenances of Seller that benefit the Land (collectively, the
“Appurtenances”); and
(vii)    In each case to the extent that each of the following pertains
specifically and exclusively to the Property, is assignable and is in effect at
the Closing, all (A) warranties and guaranties including, without limitation,
contractor’s, subcontractor’s, architect’s and manufacturer’s warranties and
guaranties held by Seller and given by third parties (the “Warranties”), (B)
licenses, permits, certificates, entitlements, approvals, authorizations and
other entitlements issued by governmental authorities (the “Permits”), (C)
reports, test results, environmental assessments, surveys, plans and
specifications (the “Plans”), (D) trade names, trademarks, service marks,
building and property names and building signs, including without limitation,
the name “Parkview Frisco (the “Trade Names”);” (E) telephone numbers, domain
names and e-mail addresses; and (F) other intangible property, excluding only
intangible property owned or leased by Residents, Tenants or other occupants of
the Property (collectively, the “Intangibles”).
(b)    The Real Property, Personal Property, Leases, Resident Agreements,
Appurtenances and Intangibles are collectively referred to hereinafter as the
“Property.
2.    Purchase Price. The purchase price for the Property shall be THIRTY-NINE
MILLION FIVE HUNDRED THOUSAND DOLLARS ($39,500,000) (the “Purchase Price”),
payable as follows:
(i)    No later than two (2) business days after the execution and delivery of
this Agreement by Seller and Buyer, Buyer shall deposit in Escrow (as
hereinafter defined) with Republic Title of Texas, Inc., 2626 Powell Street,
10th Floor, Dallas, Texas 75204, Attention: Nancy Colaluca (the “Title
Company”), in cash or other immediately available funds, the sum of TWO HUNDRED
FIFTY THOUSAND DOLLARS ($250,000) (the “Initial Deposit”).
(ii)    No later than one (1) business day after the expiration of the Due
Diligence Period (as hereinafter defined), if this Agreement has not been
terminated pursuant to Section 3(e), (i) Buyer shall deposit in Escrow with the
Title Company, in cash or other immediately available funds, the sum of FIVE
HUNDRED THOUSAND DOLLARS ($500,000) (the “Additional Deposit” and together with
the Initial Deposit, any interest earned on the Initial Deposit and/or the
Additional Deposit, the “Deposit”). Following the expiration of the Due
Diligence Period, the Deposit shall be non-refundable to Buyer and, upon the
Closing Date, disbursed to Seller except in the event that the sale of the
Property is not consummated because of (A) a breach or default by Seller
hereunder that Buyer has not waived, subject, however, to all

2

--------------------------------------------------------------------------------



applicable notice requirements and grace and cure periods, (b) the termination
of this Agreement by Buyer in accordance with any express right to do so
provided in this Agreement, or (c) the failure of any of unwaived Buyer’s
Closing Conditions (as defined below) to be satisfied.
(iii)    For purposes of this Agreement, “Due Diligence Period” means the period
that begins on the Effective Date and ends at 11:59 p.m., Dallas, Texas time, on
the later of (A) the date that is fifteen (15) days after Buyer has received all
of (I) the Preliminary Title Report (as defined in Section 3(b)(ii) below), (II)
the New Survey (as defined in Section 3(b)(ii) below) and (III) the Due
Diligence Items as set forth on Schedule 3(a) hereto and (B) 11:59 p.m., Dallas,
Texas time on the date thirty (30) days after the Effective Date.
(iv)    The Title Company shall hold the Deposit and any portion thereof in an
interest‑bearing account reasonably acceptable to Seller and Buyer in accordance
with the terms and conditions of this Agreement. All interest accrued on the
Deposit shall be deemed income of Buyer, and Buyer shall be responsible for the
payment of all costs and fees imposed on the Deposit account.
(v)    The balance of the Purchase Price, plus or minus any applicable
prorations pursuant to Section 8 hereof, shall be paid through Escrow to Seller
at Closing in cash or other immediately available funds.
(vi)    Notwithstanding anything in this Agreement to the contrary, One Hundred
and No/100 Dollars ($100.00) of the Deposit is delivered to the Title Company
for delivery to Seller as “Independent Contract Consideration”, and the Deposit
is reduced by the amount of the Independent Contract Consideration so delivered
to Seller, which amount has been bargained for and agreed to as consideration
for Seller’s execution and delivery of this Agreement.
3.    Due Diligence; Title to the Real Property.
(a)    Online Database. On the Effective Date, Seller will provide Buyer with
access to an online database (the “Data Site”) containing copies of title
reports and underlying documents related thereto, available tax bills,
assessments, site plans, construction documents, surveys, property condition
reports, zoning reports/letters, Planned Unit Development documents, and
governmental approvals (but not including any appraisals), current rent roll
that indicates discounts and similar concessions (“Rent Roll”), delinquency
report (“Delinquency Report”), certificates of occupancy for the Community,
Personal Property inventories, existing licenses and permits, copies of Leases,
Resident Agreements and Service Agreements, permits and such other items as are
specifically set forth on Schedule 3(a) hereto, all to the extent in Seller’s
possession or control and all without representations or warranty of any kind
(except to the extent expressly set forth in this Agreement) (collectively, the
“Due Diligence Items”). Notwithstanding the foregoing, Buyer understands and
agrees that notwithstanding Seller’s commercially reasonable efforts to fully
populate the Data Sate, the Data Site may not contain all Due Diligence Items
requested by Buyer as of such date and, accordingly, Seller shall use
commercially reasonable efforts to upload all Due Diligence Items onto the Data
Site within five (5) business days after the Effective Date. In addition, Seller
agrees that, to the extent that

3

--------------------------------------------------------------------------------



additional Due Diligence Items are discovered by or otherwise become available
to Seller thereafter, Seller shall promptly upload such items to the Data Site
and notify Buyer of the same, but that, in any event Seller shall confirm to
Buyer that the Data Site is complete no later than five (5) days prior to the
expiration of the Due Diligence Period. Buyer hereby acknowledges that no
supplementation or updating of the Data Site shall be deemed to extend the Due
Diligence Period. Notwithstanding anything to the contrary in this Agreement,
Seller shall not be obligated to provide Buyer with any of Seller’s internal
memoranda or reports, any financial projections, budgets or appraisals, or any
other confidential, proprietary or privileged information. In addition, Seller
shall not have any liability, obligation or responsibility of any kind with
respect to the content or accuracy of any report, study, opinion, projection or
analysis, except as expressly set forth in this Agreement.
(b)    Title to the Real Property.
(i)    Title Insurance. At Closing, Seller shall convey and transfer to Buyer
fee simple and indefeasible title (and easement estate title, to the extent
applicable) to the Real Property pursuant to the Deed (as defined in Section
5(f)(i) below), and the Title Company, as agent for First American Title
Insurance Company, shall issue to Buyer a Texas Form T-1 Owner Policy of Title
Insurance with extended coverage to Buyer in the amount of the Purchase Price
allocated to the Real Property insuring that, after consummation of the Closing,
Buyer is the owner of fee simple title to the Real Property and of all
applicable easement estate(s), subject only to those exceptions (“Permitted
Exceptions”) that Buyer has accepted, or is deemed to have accepted, by the
expiration of the Due Diligence Period (the “Title Policy”), and a commitment of
the Title Company to issue the Title Policy as of the Closing in such form
(subject to Title Company’s receipt of payment for such Title Policy as
allocated between Seller and Buyer pursuant to this Agreement) shall be a
condition precedent to Buyer’s obligation to purchase the Property at Closing.
At Buyer’s sole expense, (I) the Title Policy shall contain such endorsements
(if available) as Buyer may reasonably require, including without limitation the
T-19.1 and T-23 endorsements (the “Endorsements”), and (II) the survey exception
shall be amended to read “shortages in area.” The Title Policy also shall either
delete the exception for mechanics’ and materialmen’s liens, or provision shall
have been made with respect to any identified mechanics’ and materialmen’s liens
which is reasonably satisfactory to Buyer, to the effect that Seller shall bear
the risk and cost of such liens to the extent arising on or prior to the
Closing, and to the extent arising after the Closing for work done on the Real
Property which was initiated prior to Closing, unless caused by Buyer’s actions.
(ii)    Procedure for Approval of Title. Within two (2) business days following
the Effective Date, Seller shall order from the Title Company a preliminary
title report, together with copies of all underlying documents referenced
therein (collectively, the “Preliminary Title Report”), and shall order from
Survey Consultants, Inc., 811 E. Plano Parkway, Suite 117, Plano, Texas 75074 a
new survey of the Real Property prepared by a Texas Registered Professional Land
Surveyor (the “New Survey”). Buyer shall have until five (5) business days prior
to the expiration of the Due Diligence Period to notify Seller, in writing, of
any objections to title or the New Survey (“Title Objections”) as Buyer may
have. Any title matter to which Buyer does not so object by such time shall be
deemed a Permitted Exception.

4

--------------------------------------------------------------------------------



In the event Buyer shall so notify Seller of any Title Objections, Seller shall
have the right, but not the obligation, to cure such Title Objections, other
than mortgages or liens voluntarily created by Seller that can be satisfied by
payment of a liquidated amount, which Seller agrees that it shall either pay,
discharge or, if it is contesting such lien, make arrangement with the Title
Company to insure over such matters (at normal rates) without such objection as
an exception in Buyer’s Title Policy. In the event there are any Title
Objections that Seller is not obligated to cure, then within three (3) days
after receipt of Buyer’s notice thereof, Seller shall notify Buyer in writing
whether Seller elects to attempt to cure such Title Objections. Failure of
Seller to give such notice shall be deemed an election by Seller not to cure
such Title Objections. If Seller elects not to cure any Title Objections
specified in Buyer’s notice that Seller is not required to cure, or if Seller
has elected to cure a Title Objection specified in Buyer’s notice but Seller is
unable to effect a cure prior to the Closing, Buyer shall have the following
options to be given by written notice (A) in the case of Seller’s initial notice
or deemed election not to cure, within three (3) business days after Seller’s
initial notice or deemed election not to cure (i.e., the initial response to
Buyer’s notice of Title Objections), or (B) in the case that Seller is unable to
cure any Title Objection that it originally elected to cure within three (3)
business days after Seller’s notice that it is unable to cure such Title
Objections that it originally elected to attempt to cure: (I) to notify Seller
in writing that Buyer will accept a conveyance of the Property subject to the
Permitted Exceptions, specifically including any matter objected to by Buyer
which Seller is unwilling or unable to cure (which such matter(s) shall
thereafter be deemed to be Permitted Exceptions), without reduction of the
Purchase Price, or (II) to terminate this Agreement by sending written notice
thereof to Seller and Title Company, and upon delivery of such notice of
termination, this Agreement shall terminate, the Deposit (other than the
Independent Contract Consideration) shall be returned to Buyer, and thereafter
neither party hereto shall have any further rights, obligations or liabilities
hereunder except for such obligations under this Agreement as are expressly
provided herein to survive the termination of this Agreement. In the event that
Buyer fails to notify Seller as to whether it is making an election under clause
(I) or clause (II) above, Buyer shall be deemed to have elected to terminate
this Agreement pursuant to clause (II) above. Buyer may, prior to Closing,
notify Seller in writing of any objections to title or the New Survey with
respect to new title matters not previously disclosed of which Buyer first
becomes aware after its initial review of and response to title matters
(“Subsequent Title Matters”). With respect to any Subsequent Title Matters,
Seller shall have the same options (and time periods) to cure and Buyer shall
have the same options (and time periods) to accept title subject to such matters
or to terminate this Agreement, as set forth above.
(c)    Condition of the Property. Buyer shall have until the expiration of the
Due Diligence Period within which to satisfy itself in all respects regarding
the condition of the Property, including but not limited to the structure of the
Improvements, the boundaries and dimensions of the Land, entitlements and
permits relating to the Property, the soils and environmental condition of the
Real Property, the physical and economic condition of the Property, the
suitability of the Property for Buyer’s intended use, and any and all other
matters relating to the Property deemed relevant by Buyer.
(d)    Termination Upon Disapproval. Prior to the expiration of the Due
Diligence Period, Buyer shall be permitted to terminate this Agreement for any
reason or no

5

--------------------------------------------------------------------------------



reason in Buyer’s sole and absolute discretion. Buyer shall have until the
expiration of the Due Diligence Period to notify Seller as to whether Buyer
elects or does not elect to terminate this Agreement pursuant to this Section
3(d); provided, however, that if Buyer fails to deliver such notice to Seller
prior to the expiration of the Due Diligence Period, this Agreement shall
thereupon be automatically terminated and the parties shall be relieved of any
further obligation under this Agreement except with respect those provisions of
this Agreement that expressly survive such termination. Upon termination of this
Agreement pursuant to this Section 3(d), the provisions of Section 3(e) shall
apply.
(e)    Return of Deposit. If this Agreement has been terminated pursuant to
Section 3(d) above, Escrow shall be canceled, this Agreement shall be
terminated, all parties hereto shall be released from further performance of
this Agreement (with the exception of those provisions that recite that they
survive termination of this Agreement), and Title Company shall return to Buyer
all or any portion of the Deposit deposited with Title Company and shall return
to each party any and all documents which such party had deposited with it.
(f)    Assigned Service Contracts. On or before the expiration of the Due
Diligence Period (the “Contract Notice Date”), Buyer shall deliver a written
notice to Seller (the “Contracts Notice”) identifying those assignable Service
Contracts that (subject in each case to obtaining any necessary counterparty
consents to such assignment) Buyer elects to assume as of the Closing Date (such
designated Service Contracts which can be assigned without counterparty consent
and such designated Service Contracts requiring counterparty consent for which
counterparty consent has been obtained shall be collectively referred to herein
as the “Assigned Service Contracts”). All Assigned Service Contracts shall be
listed on a Schedule to the Assignment Agreement (as hereinafter defined). If
Buyer fails to deliver the Contracts Notice on or before the Contract Notice
Date, no Service Contracts will be Assigned Service Contracts. Buyer shall have
no obligation (including, without limitation, any obligation to pay termination
fees) under any Service Contracts that are not Assigned Service Contracts.
Notwithstanding anything in this Agreement to the contrary, the following shall
be Assigned Service Contracts in all cases irrespective of the Contracts Notice
or of Buyer’s action or inaction with respect thereto provided that any required
consent to assignment by the counterparty thereto has been obtained by the
Closing: AT&T Operations, Inc., Smart Moves Contract Number S0605384, dated
January 29, 2007. From and after the expiration of the Due Diligence Period,
Seller will use commercially reasonable efforts to provide any notice of
assignment, and to obtain any counterparty consent, that may be required under
the terms of an Assigned Service Contract.
4.    Possession and Inspection.
(a)    Possession. Buyer shall be entitled to possession of the Real Property,
subject to the rights of all persons or entities occupying the Real Property or
any part thereof pursuant to Resident Agreements (the “Residents”) and all
persons or entities occupying the Real Property or any part thereof pursuant to
the Leases (the “Tenants”) on the Closing Date.
(b)    Inspection. Between the Effective Date and the Closing Date, or the
earlier termination of this Agreement, Seller shall permit Buyer and Buyer
Representatives (as hereinafter defined) reasonable access to the Property
during normal business hours upon at least

6

--------------------------------------------------------------------------------



twenty-four (24) hours advance written notice to Seller, to the extent
reasonably necessary for the purpose of conducting Buyer’s investigation of the
Property. At Seller’s election, Seller may have a representative present during
any such inspection. Neither Buyer nor Buyer Representatives shall be entitled
to conduct any investigation that is destructive or involves boring or
penetration into the Real Property, including, but not limited to, Phase II
environmental testing, without the express written consent of Seller, which
consent may be granted or withheld in Seller’s sole and absolute discretion
(except to the extent that such testing is recommended by a Phase I report, in
which case Seller shall not unreasonably withhold, condition or delay its
consent so as to allow Buyer to conduct such testing subject to Seller’s
reasonable approval of the scope of work, advisable precautions and Buyer’s
provision of insurance). Any request by Buyer to Seller for permission to
conduct any such destructive or intrusive testing shall be in writing and shall
be accompanied by a written scope of the intended work in sufficient detail to
allow Seller to reasonably evaluate the request. If granted, such consent shall
not be construed to and shall not release Buyer from its indemnification of
Seller hereunder. Buyer shall be exclusively responsible for all costs and fees
associated with its investigation and review of the Property. Buyer agrees to
conduct and to cause Buyer Representatives to conduct its inspections and
reviews (i) in a safe and professional manner, (ii) so as not to create any
dangerous or hazardous condition on the Property, (iii) in compliance with all
applicable laws, (iv) only after obtaining all permits required to be obtained
with respect to such inspections, and (v) in a manner that does not cause any
damage, loss, cost or expense to, or claims against Seller or the Property.
Buyer agrees to repair any damage Buyer or Buyer Representatives shall cause to
the Property and further agrees to indemnify, defend and hold harmless Seller
and the Seller Parties (as hereinafter defined) from any and all Losses and
Liabilities (as hereinafter defined) resulting from the activities of Buyer
and/or Buyer Representatives upon the Real Property and from and against all
mechanics’, materialmen’s or other liens resulting from the conduct of Buyer
and/or Buyer Representatives upon the Real Property, excluding only those Losses
and Liabilities to the extent resulting from any pre-existing conditions merely
discovered by Buyer (except to the extent that Buyer’s actions increase the
liability of Seller for such pre-existing conditions, in which event (i) Buyer
shall be solely responsible for, and the indemnity obligations set forth above
shall apply with respect to, only such increased Losses and Liabilities, (ii)
Seller shall be solely responsible for its own pre-existing conditions except as
set forth in the parenthetical clause of the immediately preceding sentence, and
(iii) Buyer and/or Buyer Representatives shall cease all activities as promptly
as possible and inform Seller upon discovery of any such pre-existing condition.
This provision shall survive Closing or termination of this Agreement.
(c)    Insurance. Prior to any entry by Buyer or any Buyer Representatives onto
the Real Property for the purposes of such inspections, Buyer shall provide to
Seller evidence satisfactory to Seller that Buyer has in force adequate
liability and worker’s compensation insurance with coverage of not less than Two
Million Dollars ($2,000,000.00), naming Seller as an additional insured, to
protect Seller against any and all liability, claims, demands, damages and costs
(including, without limitation, reasonable attorneys’ fees and expenses) that
may occur as a result of any activity of Buyer or Buyer Representatives on the
Real Property. The foregoing shall not limit or release Buyer’s indemnification
contained in Section 4(b) above.

7

--------------------------------------------------------------------------------



(d)    Reports. All information, irrespective of the form of communication,
provided to or obtained by Buyer or its directors, officers, employees, agents,
contractors, representatives, attorneys or advisors (individually and
collectively, the “Buyer Representatives”), whether prepared by or on behalf of
Seller, by third party consultants engaged by Buyer, the Buyer Representatives
or otherwise, in connection with Buyer’s investigation of the Property shall be
kept in strict confidence by Buyer and the Buyer Representatives, provided,
however, that Buyer and the Buyer Representatives may also provide such
materials to Buyer’s members, partners, consultants, advisors, attorneys,
investors and prospective lenders, on a strictly confidential basis, for their
use solely in connection with approving or underwriting or assisting with
Buyer’s investigation or acquisition of the Property. In the event Buyer does
not complete the purchase of the Property for any reason, any and all studies,
reports and other matters provided to or obtained by Buyer or the Buyer
Representatives from Seller or Seller’s representatives shall immediately be
delivered or returned to Seller without charge, and all work product, including,
without limitation, notes, analyses, compilations, studies, interpretations,
memoranda or other documents prepared by or for Buyer and/or the Buyer
Representatives in connection with such investigation process, together with any
and all copies thereof, shall be destroyed. This provision shall survive
termination of this Agreement.
(e)    Residents. In no event shall Buyer or Buyer Representatives be authorized
to conduct any activities pursuant to this Section 4, or otherwise, that would
in any way interfere with or disturb any Resident of the Property. Buyer shall
not communicate with any Tenant or Resident of the Property without Seller’s
express written consent and Seller may have a representative present during any
such communication.
(f)    Seller’s Access. For a period of one (1) year after the Closing, Buyer
shall allow Seller and its agents and representatives access without charge to
all files, records and documents delivered to Buyer at or prior to the Closing,
upon reasonable advance notice and at all reasonable times, to, at Seller’s
cost, examine and make copies of any and all such files, records and documents
for any proper purpose; provided, however, that the foregoing shall not be
deemed a requirement that Buyer maintain or preserve any particular files,
records or documents, whether or not provided to Buyer from Seller. This right
shall survive the Closing.
5.    The Closing.
(a)    The Closing Date. The consummation of the purchase and sale of the
Property (“Closing”) shall occur on the first business day of a month following
the date that is thirty (30) days after the expiration of the Due Diligence
Period. The date upon which Closing shall occur is referred to as the “Closing
Date.” Closing shall occur through Escrow as herein provided. For all purposes
under this Agreement, the Closing shall be deemed to have occurred at 12:00:01
a.m. Dallas, Texas time on the Closing Date.
(b)    Buyer’s Conditions to Closing. Buyer’s obligation to consummate the
transactions contemplated by this Agreement (the “Transactions”) is subject to
and conditioned upon the satisfaction of the following conditions on or before
the Closing Date (“Buyer’s Closing Conditions”):

8

--------------------------------------------------------------------------------



(i)    Representations, Warranties and Covenants. All of the representations and
warranties of Seller set forth in this Agreement shall be true and correct as of
the Effective Date and as of the Closing Date (except to the extent any such
representations and warranties (A) are modified or deemed modified as permitted
herein or (B) are made as of a specific date), and Seller shall have performed
or complied in all material respects with all of Seller’s duties and obligations
contained in this Agreement to be performed or complied with on or prior to the
Closing Date.
(ii)    Seller’s Cure of Certain Title Objections. Seller shall have cured any
Title Objections that Seller has duly elected to cure pursuant to
Section3(b)(ii).
(iii)    Seller’s Deliveries. Seller shall have delivered all items described in
Section 5(f)(i) to Escrow.
(iv)    Title Policy. As of the Closing Date, the Title Company shall be
unconditionally obligated and prepared, subject to the payment of the applicable
title insurance premium and other related charges, to issue to Buyer the Title
Policy without exception to any deed of trust encumbering the Real Property
except as created by Buyer and otherwise in accordance with the requirements of
Section 3(b)(i).
(v)    Management Agreements; Community Employee Lawsuits. Buyer shall have no
obligation under Seller’s property management agreement with Zerga Management,
LLC that is the current property manager of the Community (“Existing Manager”).
There shall be no filed complaint or lawsuit filed by or with respect to any
on-site employees at the Community (“Community Employees”) pending against
Seller or Existing Manager with respect to violation of any federal, state or
local law relating to employment matters that, either individually or in the
aggregate, reasonably would be expected to materially and adversely affect the
ability of Seller (or, following the Closing, Buyer) to own or operate the
Community or to continue to conduct the business currently conducted at the
Community, or the ability of Seller to consummate the Transactions.
(vi)    Zoning. There shall be no material adverse change in the zoning
classification or the zoning ordinances or regulations affecting the Real
Property from that existing as of the expiration of the Due Diligence Period.
(vii)    Adverse Actions. Except as disclosed in the Due Diligence Items, on the
Closing Date, no written notice shall have been received of any action or
proceeding instituted or, to Seller’s Actual Knowledge, threatened against
Seller or the Community before any court or governmental authority (a) that
affects the Property after the Closing Date, or (b) that seeks to restrain or
prohibit, or to obtain substantial damages in respect of, this Agreement or the
consummation of the transactions contemplated herein, unless Seller has
demonstrated, to Buyer’s reasonable satisfaction, that any costs and liabilities
to be incurred in connection with such matters are fully covered by Seller or
Seller’s insurance (subject to commercially reasonable deductibles).

9

--------------------------------------------------------------------------------



(viii)    Bankruptcy. As of the Closing Date, Seller shall not have commenced
(within the meaning of any Bankruptcy Law) a voluntary case, nor shall there
have been commenced against Seller an involuntary case not thereafter dismissed,
vacated or stayed, nor shall Seller have consented to the appointment of a
Custodian of it or for all or any substantial part of its property, nor shall a
court of competent jurisdiction have entered an order or decree under any
Bankruptcy Law that is for relief against Seller in an involuntary case or
appoints a Custodian of Seller for all or any substantial part of its property
not thereafter removed or discharged. The term “Bankruptcy Law” means Title 11,
U.S. Code, or any similar state law for the relief of debtors. The term
“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.
(ix)    Major Casualty. Seller shall have repaired any Major Casualty which
Seller has elected to repair pursuant to Section 13(d) below (subject, however,
to extension of the Closing Date in accordance with Section 13(d) to the extent
necessary to complete the repair work).
(x)    Certain Warranties. Seller shall have assigned, as part of the Closing,
to Buyer all assignable roof warranties as well as all other assignable
warranties which relate to major building systems which, for purposes of this
Agreement, shall be deemed to mean warranties for items or systems with a gross
repair or replacement cost in excess of Five Thousand Dollars ($5,000)
(collectively, “Material Warranties”).
(xi)    Releases of Liens. With respect to each mortgage or deed of trust
encumbering the Real Property, the Title Company shall have received, or shall
have made satisfactory arrangements to receive post-funding, a duly executed and
notarized release of lien to be recorded in the real property of Collin County,
Texas.
(c)    Waiver of Buyer’s Closing Conditions. If any of Buyer’s Closing
Conditions has not been satisfied as of the Closing Date or other applicable
date, Buyer may nevertheless proceed with the Closing, notwithstanding the
non-satisfaction of such condition, in which event the Buyer shall be
conclusively deemed to have waived any such condition.
(d)    Seller’s Conditions to Closing. Seller’s obligation to consummate the
Transactions is subject to satisfaction of the following conditions (“Seller’s
Closing Conditions”):
(i)    Representations, Warranties and Covenants. All of the representations and
warranties of Buyer set forth in this Agreement shall be true and correct as of
the Effective Date, and Buyer shall have performed and complied in all material
respects with all of Buyer’s duties and obligations contained in this Agreement
to be performed or complied with on or before the Closing Date.
(ii)    Buyer’s Deliveries. Buyer shall have delivered all items described in
Section 5(f)(ii) to Escrow.

10

--------------------------------------------------------------------------------



(iii)    Adverse Actions. On the Closing Date, no notice shall have been
received of any action or proceeding instituted against Buyer before any court
or governmental authority (a) that affects the Property after the Closing Date,
or (b) that seeks to restrain or prohibit, or to obtain substantial damages in
respect of, this Agreement or the consummation of the transactions contemplated
herein, unless Buyer has demonstrated, to Seller’s reasonable satisfaction, that
any costs and liabilities to be incurred in connection with such matters are
fully covered.
(iv)    Bankruptcy. As of the Closing Date, Buyer shall not have commenced
(within the meaning of any Bankruptcy Law) a voluntary case, nor shall there
have been commenced against Buyer an involuntary case not thereafter dismissed,
vacated or stayed, nor shall Buyer have consented to the appointment of a
Custodian of it or for all or any substantial part of its property, nor shall a
court of competent jurisdiction have entered an order or decree under any
Bankruptcy Law that is for relief against Buyer in an involuntary case or
appoints a Custodian of Buyer for all or any substantial part of its property
not thereafter removed or discharged.
(e)    Waiver of Seller’s Closing Conditions. If any of Seller’s Closing
Conditions has not been satisfied as of the Closing Date or other applicable
date, Seller may nevertheless proceed with the Closing, notwithstanding the
non-satisfaction of such condition, in which event the Seller shall be
conclusively deemed to have waived any such condition.
(f)    Deliveries through Escrow. Seller and Buyer shall each deliver to the
other through Escrow such documents, instruments and funds consistent with this
Agreement as are necessary to consummate the purchase and sale of the Property
pursuant to this Agreement, including without limitation, the following:
(i)    Deliveries by Seller. Seller shall deliver the following: (1) a Special
Warranty Deed in the form of Exhibit B to this Agreement (the “Deed”), executed
and acknowledged by Seller; (2) a Bill of Sale in the form of Exhibit C to this
Agreement, executed by Seller; (3) two counterpart originals of an Assignment
and Assumption Agreement in the form of Exhibit D to this Agreement (the
“Assignment and Assumption”), executed by Seller; (4) two originals of a
Non-Competition Agreement in the form attached hereto as Exhibit E to this
Agreement (the “Non-Competition Agreement”), executed by Seller, (5) a
certificate of non-foreign status and such other certificates and affidavits
executed by Seller as the Title Company reasonably may require; (6) an executed
counterpart of the Closing Statement (as hereinafter defined), in form and
content satisfactory to Buyer and Seller, executed by Seller; (7) such evidence
of Seller’s authority and other documents as the Title Company may reasonably
require; (8) a Rent Roll and a Delinquency Report, each updated by Seller as of
the most-recent practical date prior to the Closing Date and certified by Seller
to be true and correct in all material respects as of such date and (9) the
“Updated Community Employee Schedule” (as hereinafter defined) (and Seller shall
cause Existing Manager to (A) update such Updated Community Employee Schedule as
of the most-recent practical date prior to the Closing Date and (B) to certify
to Seller that such Updated Community Employee Schedule is, taken as a whole,
true and correct in all material respects as of such date).

11

--------------------------------------------------------------------------------



(ii)    Deliveries by Buyer. Buyer shall deliver the following: (1) the Purchase
Price in cash or other immediately available funds and all other amounts
required to be provided by Buyer hereunder; (2) two counterpart originals of the
Assignment and Assumption, executed by Buyer; (3) two originals of the
Non-Competition Agreement, executed by Buyer, (4) an executed counterpart of the
Closing Statement, in form and content satisfactory to Buyer and Seller,
executed by Buyer; and (5) such evidence of Buyer’s authority and other
documents as the Title Company may reasonably require.
(g)    Deliveries Outside Escrow. Seller and Buyer shall each deliver to the
other outside of Escrow such items as are necessary to consummate the purchase
and sale of the Property pursuant to this Agreement, including without
limitation, the delivery by the Seller to the Buyer of the following to the
extent any of the following are in Seller’s possession and have not been
previously delivered to Buyer: (i) Permits, Warranties and Plans; (ii) originals
(or copies, to the extent originals are not available in Seller’s possession) of
the Leases and Resident Agreements then in effect, Assigned Service Contracts,
Tenant files and Resident files; and (iii) all keys to all buildings and other
improvements located on the Land and combinations to any safes thereon.
(h)    Notice to Tenants and Residents. Promptly after Closing, Seller shall
deliver to each Resident and Tenant a signed letter from Seller (and, to the
extent requested by Buyer, attaching an additional letter from Buyer), advising
the Residents and Tenants of the change in ownership of the Community.
(i)    Simultaneous Delivery; Conditions Concurrent. All documents and other
items to be delivered at the Closing shall be deemed to have been delivered
simultaneously and no individual delivery shall be effective until all such
items have been delivered.
6.    Escrow.
(a)    Opening of Escrow. Concurrently with the execution of this Agreement,
Buyer and Seller shall open an escrow (the “Escrow”) with the Title Company, and
provide Title Company with a fully executed copy of this Agreement. Title
Company shall execute the signature page for Title Company attached hereto with
respect to the provisions of this Section 6; provided, however, that (i) Title
Company’s signature hereon shall not be a prerequisite to the binding nature of
this Agreement on Buyer and Seller, and this Agreement shall become fully
effective upon execution and delivery of this Agreement by Buyer and Seller, and
(ii) the signature of Title Company will not be necessary to amend any provision
of this Agreement other than this Section 6. This Agreement, together with any
additional written instructions executed by the parties as hereinafter provided,
shall constitute Title Company’s instructions in connection with the Escrow.
(b)    Duties of Title Company. The duties of Title Company shall be as follows:
(i) retain and safely keep all funds, documents and instruments deposited with
it pursuant to this Agreement; (ii) upon the Closing, deliver to the parties
entitled thereto all funds, documents and instruments to be delivered through
Escrow pursuant to this Agreement; (iii) upon the Closing, cause the recordation
of the Deed in the Office of the Collin County Texas

12

--------------------------------------------------------------------------------



Recorder; (iv) comply with the terms of this Agreement which specifically apply
to Title Company and comply with the terms of any additional written
instructions jointly executed by Buyer and Seller; (v) handle the Deposit and
all other funds deposited with it according to the terms of this Agreement; and
(vi) upon the Closing, cause the Title Company to issue the Title Policy to
Buyer.
(c)    Additional Provisions. Title Company’s rights and obligations shall be
further specified in such additional written instructions acceptable to Buyer
and Seller and not inconsistent with the terms of this Agreement as Title
Company customarily requires in real property escrows administered by it. In the
event of any conflict between this Agreement and such additional instructions,
the terms of this Agreement shall prevail.
(d)    No Extensions of Time. Any delay in the opening of the Escrow or the
execution of supplemental escrow instructions shall in no way delay or extend
the Effective Date, the expiration of the Due Diligence Period or the Closing
Date.
(e)    Reporting. To the extent the Transactions involve a real estate
transaction within the purview of Section 6045 of the Internal Revenue Code of
1986, as amended (the “IRC”), Title Company shall have sole responsibility to
comply with the requirements of Section 6045 of the IRC (and any similar
requirements imposed by state or local law), which in part requires Title
Company to report real estate transactions closing after December 31, 1986 by,
among other things, preparing and causing to be filed Internal Revenue Service
Form 1099-B and any applicable additional statements in connection therewith.
For purposes hereof, prior to the Closing, Seller shall provide to Title
Company, Seller’s tax identification number. Title Company shall hold Buyer,
Seller and their counsel free and harmless from and against any and all
liability, claims, demands, damages and costs (including, without limitation,
reasonable attorneys’ fees and expenses) arising or resulting from the failure
or refusal of Title Company to comply with such reporting requirements.
7.    Costs.
(a)    Seller. Seller shall pay (i) an amount equal to the premium for a Texas
Form T-1 Owner’s Policy of Title Insurance without extended coverage in the
amount of the Purchase Price allocated to the Real Property, without
endorsements, (ii) all costs to cure any Title Objection that Seller has elected
to cure, (iii) all real estate commissions due to TSG pursuant to Section 18
below, (iv) Seller’s attorneys’ fees, (v) one half (1/2) of the Escrow fees and
costs and (vi) to the extent not expressly allocated in this Agreement between
Seller and Buyer, other costs customarily borne by sellers of commercial real
property in Collin County, Texas. The provisions of this Section 7(a) shall
survive the termination of this Agreement.
(b)    Buyer. Buyer shall pay (i) one half (1/2) of the Escrow fees and costs,
(ii) all recording charges for the Deed, (iii) the premium for the Title Policy
to the extent it exceeds the cost thereof to be paid by Seller, including, but
not limited to, premiums for extended coverage and title endorsements desired by
Buyer, if any (iv), the cost of the New Survey, (v) all sales or use taxes
applicable to the Transactions, if any, (vi) Buyer’s attorneys’ fees, (vii) all
costs relating to Buyer’s due diligence, including without limitation, costs of
appraisers, inspectors,

13

--------------------------------------------------------------------------------



auditors and environmental or engineering consultants, and (viii) other costs
customarily borne by buyers of commercial real property in Collin County, Texas.
The provisions of this Section 7(b) shall survive the termination of this
Agreement.
(c)    Other Costs. All other costs in connection with the Escrow and the
Closing shall be allocated between Buyer and Seller in the customary manner for
allocation of such costs between a buyer and a seller in a real estate closing
in Collin County, Texas.
(d)    No Title Company Termination Fees. The Title Company confirms that it
will not charge Seller or Buyer any cancellation or termination fees if this
Agreement is terminated.
(e)    Survival. The provisions of this Section 7 shall survive termination of
this Agreement.
8.    Prorations and Deposits. The following shall be apportioned as of the
Closing Date (with Buyer being deemed to own the Property for the entire day of
the Closing Date), and Buyer and Seller shall be credited or charged, as the
case may be, as follows:
(a)    Rent and Monthly Fees. Rent under the Leases and monthly fees under the
Resident Agreements and additional charges under the Leases and Resident
Agreements shall be apportioned as of the Closing Date. Buyer will receive a
credit at Closing for all rents and monthly fees collected by Seller prior to
the Closing Date and allocable to the period from and after the Closing Date
based upon the actual number of days in the month. Seller shall retain the right
to collect any unpaid rents and monthly fees for periods prior to the Closing
Date provided Seller does not sue to evict any Tenants or Residents or terminate
any Leases or Resident Agreements. Buyer shall cooperate with Seller after the
Closing Date to collect any rents and monthly fees under the Leases and Resident
Agreement that have accrued as of the Closing Date; provided, however, Buyer
shall not be obligated to sue any Residents or Tenants or exercise any legal
remedies under the Leases or Resident Agreement or to incur any expense over and
above its own regular collection expenses. All payments collected from Residents
and Tenants after the Closing Date shall first be applied to the month in which
the Closing occurs, then to any payments due to Buyer for the period after the
Closing Date through the month in which such payment was made, and finally to
any payments due to Seller for the period prior to month in which the Closing
Date occurs (which Buyer shall promptly pay over to Seller).
(b)    Security Deposits; Prepaid Rents. All deposits, including, without
limitation, all prepaid rentals, damage, and other Resident and Tenant charges
and security deposits (including any portion thereof which may be designated as
prepaid rent or monthly fees) under Resident Agreements and Leases
(collectively, “Deposits”), if and to the extent that such Deposits are in
Seller’s possession or control and have not been otherwise applied by Seller to
any obligations of any Residents or Tenants under the Resident Agreements or
Leases and any interest earned thereon which by law or the terms of the Resident
Agreements or Leases could be required to be paid or refunded to Residents or
Tenants, shall be assigned to Buyer and either delivered to Buyer or, at Buyer’s
option, credited to Buyer against the Purchase Price, and upon the Closing,
Buyer shall assume full responsibility for all such Deposits.

14

--------------------------------------------------------------------------------



(c)    Utility Charges. Seller shall use reasonable efforts to cause any
applicable utility meters to be read on the day prior to the Closing Date, and
will be responsible for the cost of any utilities used prior to the Closing
Date, except to the extent such utility charges are billed to and paid by the
Tenant or Resident directly. If the meters are not read as herein set forth, all
such expenses shall be prorated.
(d)    Real Estate Taxes and Assessments. Seller shall pay, on or prior to
Closing, any and all delinquent real estate and personal property taxes and
assessments with respect to the Property. Real estate taxes and assessments for
the tax year in which Closing occurs shall be prorated between Seller and Buyer
as of the Closing Date, based upon the most recently available real estate tax
information; provided, however, that Seller shall pay on or before Closing the
full amount of any bonds secured by the Real Property or assessments that may be
payable after the Closing Date that are a result of or relate to the completed
construction or operation of any Improvements or any completed public
improvements that serve only the Real Property. In the event (i) Seller receives
any tax refund which includes a refund of real property taxes or assessments
attributable to the Property for any period on or after the Closing Date, Seller
agrees to promptly pay the amount attributable to the period from and after the
Closing Date to Buyer, or (ii) Buyer receives any tax refund which includes a
refund of real property taxes or assessments distributable to the Property for
any period before the Closing Date, Buyer agrees to promptly pay the amount
attributable to the period before the Closing Date to Seller. Furthermore, in
the event that following the Closing Date, (I) Seller receives any bill for real
estate taxes and assessments attributable to the Property, Buyer shall be
responsible for the amount attributable to the period from and after the Closing
Date, or (II) Buyer receives any bill for real estate taxes or assessments
attributable to the Property, Seller shall be responsible for the amount
attributable to the period before the Closing Date. The proration shall be based
on the most recently issued tax bill for the Real Property. If the most recent
tax bill is not the current tax year, then the parties shall re-prorate them
upon receipt of the tax bill for the current tax year.
(e)    Cost of Employee Insurance Benefits for Hired Employees. In the event
that the Closing occurs on any day other than the first calendar day of a month,
Seller shall cause Existing Manager to fund the cost of benefits to those
Community Employees to whom Buyer offers employment in accordance with this
Agreement and who accept such offer of employment (“Hired Employees”) for the
entire calendar month in which the Closing occurs (collectively, the “Hired
Employee Closing-Month Insurance Benefits”), and Buyer shall provide a credit to
Seller at Closing in an amount equal to the aggregate cost of such Hired
Employee Closing-Month Insurance Benefits prorated based on the day of such
month that the Closing occurs.
(f)    Other Apportionments. Amounts payable under the Assigned Service
Contracts, annual or periodic permit and/or inspection fees (calculated on the
basis of the period covered), and liability for other Property operation and
maintenance expenses and other recurring costs and any other revenues
attributable to the Property (such as, by way of example and without limitation,
reimbursements received from any source relating to expenditures incurred prior
to the Closing relating to the Property) shall be apportioned as of the Closing
Date.

15

--------------------------------------------------------------------------------



(g)    Preliminary Closing Adjustment. Seller and Buyer shall jointly prepare
and approve a preliminary Closing adjustment (the “Closing Statement”) on the
basis of the Resident Agreements and other sources of income and expenses, and
shall deliver such computation to Title Company prior to Closing.
(h)    Additional Proration Items. Seller and Buyer agree that (a) upon
consummation of the Closing the Real Property will not be subject to any
financing arranged by Seller, (b) none of the insurance policies relating to the
Property will be assigned to Buyer and Buyer shall be responsible for arranging
for its own insurance as of the Closing Date; and (c) utilities, including
telephone, electricity, water and gas, shall be read on the Closing Date and
Buyer shall be responsible for all the necessary actions needed to arrange for
utilities to be transferred to the name of Buyer on the Closing Date, including
the posting of any required deposits and Seller shall be entitled to recover and
retain from the providers of such utilities any refunds or overpayments to the
extent applicable to the period prior to the Closing Date, and any utility
deposits which it or its predecessors may have posted. Accordingly, there will
be no prorations for debt service, insurance or utilities. In the event a meter
reading is unavailable for any particular utility, such utility shall be
prorated in the manner provided in Section 8(c) above.
(i)    Post-Closing Reconciliation. If any of the aforesaid prorations cannot be
definitely calculated on the Closing Date, then they shall be estimated at the
Closing and definitely calculated as soon after the Closing Date as feasible. As
soon as the necessary information is available, Buyer and Seller shall conduct a
post-Closing review to determine the accuracy of all prorations. Either party
owing the other party a sum of money based on such subsequent proration(s) or
post-Closing review shall promptly pay said sum to the other party, together
with interest thereon at the lesser of eight percent (8%) or the maximum rate
allowed by law, from the date of demand to the date of payment if payment is not
made within thirty (30) days after delivery of a written demand therefor,
together with documentation to support such demand. The provisions of this
Section 8 related to post-Closing adjustment of prorations shall survive the
Closing.
9.    Representations and Warranties.
(a)    Buyer’s Representations and Warranties. Buyer represents and warrants to
Seller as follows:Organization and Authorization. Buyer is a corporation, duly
formed and validly existing under the laws of the State of Arizona and
authorized to do business in the State of Texas. Buyer has full corporate power
and authority to enter into this Agreement, to perform its obligations under
this Agreement and to consummate the transactions contemplated hereby. The
execution, delivery and performance of this Agreement and all documents
contemplated hereby by Buyer have been duly and validly authorized by all
necessary corporate action on the part of Buyer. This Agreement is a legal,
valid and binding obligation of Buyer, enforceable against Buyer in accordance
with its terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.
(i)    No Conflicts. The execution and delivery by Buyer of, and the performance
of and compliance by Buyer with, the terms and provisions of this Agreement, do

16

--------------------------------------------------------------------------------



not (A) conflict with, or result in a breach of, the terms, conditions or
provisions of, or constitute a default under, Buyer’s organizational documents,
or any other material agreement or instrument to which Buyer is a party,
(B) constitute a violation of any applicable code, resolution, law, statute,
regulation, ordinance or rule applicable to Buyer, (C) constitute a violation of
any judgment, decree or order applicable to Buyer, or (D) require the material
consent, waiver or approval of any governmental authority that will not have
been obtained by Closing.
(ii)    Bankruptcy. None of the following has occurred with respect to Buyer:
(1) the commencement of a case under any federal or state bankruptcy, insolvency
or similar law; (2) the appointment of a trustee or receiver of any property
interest; (3) an assignment for the benefit of creditors; (4) an attachment,
execution or other judicial seizure of a substantial property interest; or (5)
the taking of, failure to take, or submission to any action indicating an
inability to meet its financial obligations as they accrue.
(iii)    OFAC Compliance. Buyer is in compliance with all laws, statutes, rules
and regulations or any federal, state or local governmental authority in the
United States of America applicable to Buyer and all beneficial owners of Buyer,
including, without limitation, the requirements of Executive Order No. 133224,
66 Fed Reg. 49079 (September 25, 2001) (the “Order”) and other similar
requirements contained in the rules and regulations of the Office of Foreign
Asset Control of the Department of the Treasury (“OFAC”) and in any enabling
legislation or other Executive Orders in respect thereof (the Order and such
other rules, regulations, legislation, or orders are collectively called the
“Orders”). Neither Buyer nor any beneficial owner of Buyer: (1) is listed on the
Specially Designated Nationals and Blocked Persons List maintained by OFAC
pursuant to the Order and/or on any other list of terrorists or terrorist
organizations maintained pursuant to any of the rules and regulations of OFAC or
pursuant to any other applicable Orders (such lists are collectively referred to
as the “Lists”); (2) has been determined by competent authority to be subject to
the prohibitions contained in the Orders; (3) is owned or controlled by, nor
acts for or on behalf of, any person or entity on the Lists or any other person
or entity who has been determined by competent authority to be subject to the
prohibitions contained in the Orders; or (4) shall transfer or permit the
transfer of any interest in Buyer or any beneficial owner in Buyer to any person
who is or whose beneficial owners are listed on the Lists.
(b)    Seller’s Representations and Warranties. Seller represents and warrants
to Buyer as follows:
(iii)    Organization and Authorization. Seller is a limited partnership, duly
formed and validly existing under the laws of the State of Texas. Seller has
full limited partnership power and authority to enter into this Agreement, to
perform its obligations under this Agreement and to consummate the transactions
contemplated hereby. The execution, delivery and performance of this Agreement
and all documents contemplated hereby by Seller have been duly and validly
authorized by all necessary limited partnership action on the part of Seller.
This Agreement is a legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, subject to the effect of applicable
bankruptcy, insolvency,

17

--------------------------------------------------------------------------------



reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.
(iv)    No Conflicts. The execution and delivery by Seller of, and the
performance of and compliance by Seller with, the terms and provisions of this
Agreement, do not (A) conflict with, or result in a breach of, the terms,
conditions or provisions of, or constitute a default under, Seller’s
organizational documents, or any other material agreement or instrument to which
Seller is a party or by which all or any part of the Property is bound,
(B) constitute a violation of any applicable code, resolution, law, statute,
regulation, ordinance or rule applicable to Seller or specifically applicable to
the Property, (C) constitute a violation of any judgment, decree or order
applicable to Seller or specifically applicable to the Property, or (D) require
the material consent, waiver or approval of any governmental authority that will
not have been obtained by Closing.
(v)    OFAC Compliance. To Seller’s Actual Knowledge (as such term is defined
below), Seller is in compliance with all laws, statutes, rules and regulations
or any federal, state or local governmental authority in the United States of
America applicable to Buyer and all beneficial owners of Buyer, including,
without limitation, the requirements of the Orders. Neither Seller nor any
beneficial owner of Seller: (1) is listed on any of the Lists; (2) has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; (3) is owned or controlled by, nor acts for or on behalf of, any
person or entity on the Lists or any other person or entity who has been
determined by competent authority to be subject to the prohibitions contained in
the Orders; or (4) shall transfer or permit the transfer of any interest in
Seller or any beneficial owner in Seller to any person who is or whose
beneficial owners are listed on the Lists.
(vi)    FIRPTA. Seller is not a “foreign person” within the meaning of IRC
Section 1445(e)(3).
(vii)    Title. Seller has not granted any currently outstanding rights of first
refusal, rights of first offer, rights of reverted, purchase options or other
similar rights or options with respect to the Property or any interest therein.
(viii)    Community Employees. To Seller’s Actual Knowledge, all Community
Employees are at-will employees of Existing Manager, and Buyer shall have no
obligation under any existing contracts or agreements to employ or continue to
employ any individual employed by Seller or Existing Manager or either of their
respective affiliates in connection with the Property after the Closing. Neither
Seller nor, to Seller’s Actual Knowledge, Existing Manager, has agreed to
recognize any union, works council or other collective bargaining unit, nor has
any union, works council or other collective bargaining unit been certified as
representing any Community Employees. To Seller’s Actual Knowledge, there is no
filed complaint or lawsuit filed by or with respect to any Community Employee
pending against Seller or Existing Manager or relating to the Community with
respect to violation of any federal, state or local law relating to employment
matters.

18

--------------------------------------------------------------------------------



(ix)    Litigation. To Seller’s Actual Knowledge, except as set forth on
Schedule 9(b)(vii), there are no pending legal actions, arbitrations or other
proceedings at law or in equity, affecting the Property or before any
governmental board, agency or authority which, if determined adversely, would
materially and adversely affect the Community, the right to operate the
Community as presently operated.
(x)    Compliance with Laws. To Seller’s Actual Knowledge, Seller has not
received written notice from any governmental authority of any environmental
condition at the Property that does not comply with applicable laws, including
without limitation, applicable environmental laws and regulations, except as
disclosed in any environmental report obtained by Buyer or in any materials
delivered or made available to Buyer in connection with Buyer’s due diligence
investigation of the Property.
(xi)    Leases. Schedule 9(b)(ix) sets forth a list of Leases as of August 31,
2013, which list, taken as a whole, is true and correct in all material
respects.
(xii)    Resident Agreements. Schedule 9(b)(x) sets forth a list of Resident
Agreements as of August 31, 2013, which list, taken as a whole, is true and
correct in all material respects. Except as may disclosed to Buyer in writing at
least five (5) days prior to the end of the Due Diligence Period, during the
twelve (12) calendar months immediately preceding the Effective Date Seller has
not received a written notice from a person who was a resident on the Effective
Date alleging a material Seller default under such resident’s Resident
Agreement.
(xiii)    Service Contracts. Schedule 9(b)(xi) sets forth a list of Service
Contracts as of August 31, 2013, which list, taken as a whole, is true and
correct in all material respects. Except as may disclosed to Buyer in writing at
least five (5) days prior to the end of the Due Diligence Period, during the
twelve (12) calendar months immediately preceding the Effective Date Seller has
not (i) received a written notice from a counterparty to a Service Contract
alleging a material Seller default under such Service Contract, or (ii)
delivered a written notice to a counterparty to a Service Contract alleging a
material counterparty default under such Service Contract.
(xiv)    Community Employees. To Seller’s Actual Knowledge, Schedule 9(b)(xii)
sets forth a list of all Community Employees as of August 31, 2013 by position
and includes the annual salary, benefit entitlements (if any) and other
compensation payable to each such Community Employee, which list, taken as a
whole, is true and correct in all material respects, and Seller agrees to cause
Existing Manager to deliver to Buyer, at or latest reasonably practical date
prior to Closing, a revised schedule setting forth the contents of Schedule
9(b)(xii) as of Closing (the “Updated Community Employee Schedule”).
(xv)    Rent Roll and Delinquency Report. To Seller’s Actual Knowledge, the Rent
Roll and Delinquency Report included on the Data Site are true and correct in
all material respects as of the respective dates thereof.

19

--------------------------------------------------------------------------------



(xvi)    Condemnation. To Seller’s Actual Knowledge, Seller has not received
written notice from any governmental authority of any pending condemnation
action against any of the Property.
(xvii)    Financial Reports. Seller has delivered to Buyer the monthly financial
reports of the Community’s results of operations that Seller received from
Existing Manager for the last twenty-four (24) calendar months.
(xviii)    Bankruptcy. None of the following has occurred with respect to
Seller: (1) the commencement of a case under any federal or state bankruptcy,
insolvency or similar law; (2) the appointment of a trustee or receiver of any
property interest; (3) an assignment for the benefit of creditors; (4) an
attachment, execution or other judicial seizure of a substantial property
interest; or (5) the taking of, failure to take, or submission to any action
indicating an inability to meet its financial obligations as they accrue.
(xix)    No Intentional Concealment. Seller has not intentionally failed to
include in the Due Diligence Items any items which were requested by Buyer, and,
to Seller’s Actual Knowledge, the Due Diligence Items made available by Seller
do not contain any material inaccuracies.
(c)    Seller’s Knowledge. Notwithstanding anything contained in this Agreement
or otherwise to the contrary, the term “Seller’s Actual Knowledge” and words of
similar import shall mean the current actual personal knowledge of, and only of,
Jerry Green after inquiry of Julece Barnes, the Community’s acting Executive
Director, without imputation of knowledge, without inquiry (other than of Julece
Barnes in her capacity as the Community’s acting Executive Director) or
investigation, and without any duty to inquire (other than of Julece Barnes in
her capacity as the Community’s acting Executive Director) or investigate.
Seller hereby represents to Buyer that, acting in his capacity as the Managing
Member of ZERGA Investments, L.L.C., a Co-General Partner of Seller and the
Managing Member of Existing Manager, Jerry Green is a person who would, in the
ordinary course of his responsibilities, expect to receive notice from agents or
employees of Seller of the matters described in the representations and
warranties of Seller in this Agreement that are limited and qualified by
Seller’s Actual Knowledge or by words of similar import. Jerry Green shall have
no personal liability under this Agreement by virtue of acting as a
representative of the Seller, or otherwise, for the purpose of this definition.
(d)    Future Changes.
(i)    If, prior to the Closing, to Seller’s Actual Knowledge any of Seller’s
representations or warranties become inaccurate in any material respect as a
result of a change in circumstance that does not constitute a breach of this
Agreement by Seller (as distinguished from representations or warranties that
were known by Seller to be inaccurate when made), Seller shall promptly give
Buyer written notice (a “Change Notice”) of such circumstance (“Changed
Circumstance”). Each Change Notice shall state whether such Changed Circumstance
is, in Seller’s judgment, susceptible of cure, and if so, whether Seller elects
to cure such Changed Circumstance. In the event that Seller elects to cure a
Changed Circumstance

20

--------------------------------------------------------------------------------



disclosed in a Change Notice, then (A) Seller shall promptly commence such cure
and diligently prosecute such cure to completion, (B) provided that the Changed
Circumstance is cured to Buyer’s reasonable satisfaction, this Agreement shall
remain in full force and effect, and (C) the Closing shall take place on the
date set therefor, or as soon thereafter as Seller is reasonably able to
complete such cure; provided, however, that the Closing shall not be delayed
more than fifteen (15) days to allow Seller to complete such cure. In the event
Buyer discovers prior to the Closing that any of Seller’s representations or
warranties are inaccurate in any respect, then Buyer shall promptly deliver
written notice thereof to Seller and, within three (3) business days thereafter,
Seller shall deliver a Change Notice with respect thereto to Buyer.
(ii)    In the event that (A) either a Changed Circumstance disclosed in a
Change Notice is not susceptible of cure, Seller elects not to cure such Changed
Circumstance, or Seller elects to cure such Changed Circumstance but fails to
promptly commence or diligently prosecute such cure to completion to Buyer’s
reasonable satisfaction prior to Closing (as it may have been postponed pursuant
to Section 9(d)(i)), and (B) Buyer determines in its reasonable discretion that
such Changed Circumstance materially and adversely affects the value of the
Property or increases the risks associated with ownership of the Property, then
Buyer shall have the right to terminate this Agreement by delivering written
notice to Seller and the Title Company not later than five (5) business days
after Buyer’s receipt of notice that Seller is not able or willing to cure such
Changed Circumstance or Buyer’s reasonable determination that such Changed
Circumstance is not susceptible of cure.
(iii)    If Buyer does give timely notice of termination pursuant to Section
9(d)(ii), this Agreement shall be automatically terminated and the provisions of
Section 3(f) shall apply. In the event that Buyer elects to accept a Changed
Circumstance that has been cured to Buyer’s reasonable satisfaction, then this
Agreement shall remain in full force and effect, and Seller’s representations
and warranties shall be deemed to have been modified by the Changed Circumstance
as if such Changed Circumstance had originally been described in this Agreement,
and Buyer shall have no further right or remedy on account of such Changed
Circumstance. Buyer’s failure to deliver such written notice of acceptance or
termination of a Changed Circumstance shall be conclusively deemed to constitute
Buyer’s disapproval of such Changed Circumstance, and this Agreement shall
automatically be terminated and the provisions of Section 3(f) shall apply.
(e)    Survival of Representations and Warranties.
(i)    Each of the representations and warranties of Buyer contained in Section
9(a) shall (A) be deemed to have been made as of the Effective Date, (B) be
deemed remade by Buyer as of the Closing and (C) shall survive the Closing.
(ii)    Except to the extent a representation and warranty expressly states that
it is made as of a particular date (in which case, such representation and
warranty shall be deemed to have been made only on such date), each of the
representations and warranties of Seller contained in this Agreement shall (A)
be deemed to have been made as of the Effective Date, (B) subject to Section
9(d) above, be deemed remade by Seller as of the Closing Date and (C) survive
the Closing for a period of one (1) year, after which they shall terminate and
cease to

21

--------------------------------------------------------------------------------



be of any force or effect. The foregoing to the contrary notwithstanding, no
claim for a breach or default of any representation or warranty of Seller shall
be actionable or payable if the breach or default in question results from or is
based on a condition, state of facts or other matter which was actually known to
Carl Mittendorff of Buyer prior to Closing.
(f)    DISCLAIMER OF SELLER REPRESENTATIONS AND WARRANTIES; BUYER ACCEPTS THE
PROPERTY “AS-IS, WHERE-IS AND WITH ALL FAULTS.” EXCEPT AS SPECIFICALLY STATED IN
THIS AGREEMENT OR IN ANY DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER TO
BUYER AT CLOSING, NEITHER SELLER NOR ANY ADVISOR, OFFICER, DIRECTOR, TRUSTEE,
MEMBER, MANAGING MEMBER, MANAGER, PARTNER, GENERAL PARTNER, LIMITED PARTNER,
STOCKHOLDER, EMPLOYEE, AGENT, REPRESENTATIVE, ATTORNEY OR CONTRACTOR THEREOF OR
THEREFOR (EACH OF THE ABOVE, INCLUDING SELLER, A “SELLER PARTY”) IS MAKING OR
SHALL BE DEEMED TO HAVE MADE, NOR DOES ANY SELLER PARTY HAVE THE AUTHORITY TO
MAKE, ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY OF ANY KIND OR NATURE AS
TO THE PROPERTY OR THE TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, (A) THE
FINANCIAL STATUS OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, INCOME OR
EXPENSES GENERATED, PAID OR INCURRED IN CONNECTION WITH THE PROPERTY, (B) THE
NATURE, PHYSICAL OR ENVIRONMENTAL CONDITION, SAFETY OR ANY OTHER ASPECT OF THE
PROPERTY OR OF THE PROPERTY’S COMPLIANCE (OR LACK OF COMPLIANCE) WITH APPLICABLE
LAWS, ORDINANCES, RULES AND REGULATIONS, INCLUDING, WITHOUT LIMITATION, ZONING
ORDINANCES, BUILDING CODES (INCLUDING, WITHOUT LIMITATION, THE AMERICANS WITH
DISABILITIES ACT) AND ENVIRONMENTAL, HAZARDOUS MATERIAL AND ENDANGERED SPECIES
STATUTES, (C) THE ACCURACY OR COMPLETENESS OF ANY INFORMATION OR DATA PROVIDED
OR TO BE PROVIDED BY ANY OF THE SELLER PARTIES, INCLUDING, WITHOUT LIMITATION,
COPIES OF ANY REPORTS OR DOCUMENTS PREPARED BY OR FOR ANY OF THE SELLER PARTIES
WHETHER BY THIRD PARTIES OR OTHERWISE THAT MAY BE INCLUDED WITH SUCH INFORMATION
OR DATA, OR (D) ANY OTHER MATTER RELATING TO THE PROPERTY OR TO SELLER. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, BUYER HEREBY EXPRESSLY ACKNOWLEDGES
THAT, EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR IN ANY OF THE DOCUMENTS
TO BE EXECUTED AND DELIVERED BY SELLER TO BUYER AT CLOSING, THE PROPERTY IS
BEING SOLD TO BUYER “AS IS, WHERE IS AND WITH ALL FAULTS,” AND, EXCEPT FOR THE
EXPRESS SELLER REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND IN
THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER TO BUYER AT CLOSING, THERE
ARE NO REPRESENTATIONS AND/OR WARRANTIES, EXPRESS OR IMPLIED, MADE BY ANY SELLER
PARTY IN CONNECTION WITH THE TRANSACTIONS. BUYER HEREBY EXPRESSLY ACKNOWLEDGES
AND AGREES THAT, EXCEPT AS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, (1)
BUYER SHALL RELY

22

--------------------------------------------------------------------------------



UPON BUYER’S OWN DUE DILIGENCE IN DETERMINING WHETHER THE PROPERTY IS SUITABLE
FOR PURCHASE BY BUYER; (2) BY THE EXPIRATION OF THE DUE DILIGENCE PERIOD, BUYER
WILL HAVE BEEN GIVEN A REASONABLE OPPORTUNITY TO INSPECT AND INVESTIGATE THE
PROPERTY, ALL IMPROVEMENTS THEREON, THE LEASES, THE RESIDENT AGREEMENTS, THE
SERVICE AGREEMENTS AND ALL ASPECTS RELATING THERETO, EITHER DIRECTLY OR THROUGH
AGENTS AND EXPERTS THAT BUYER HAS CHOSEN; (3) BUYER IS ACQUIRING THE PROPERTY
BASED EXCLUSIVELY UPON BUYER’S OWN INVESTIGATIONS AND INSPECTIONS THEREOF AND
THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT
AND IN THE DOCUMENTS TO BE EXECUTED AND DELIVERED BY SELLER TO BUYER AT CLOSING;
(4) EXCEPT AS MAY BE EXPRESSLY OTHERWISE PROVIDED IN THIS AGREEMENT, SELLER HAS
NO OBLIGATION WHATSOEVER TO REPAIR OR CORRECT ANY FACTS, CIRCUMSTANCES,
CONDITIONS OR DEFECTS IN THE PROPERTY OR TO COMPENSATE BUYER THEREFOR; AND (5)
EXCEPT AS MAY BE EXPRESSLY OTHERWISE PROVIDED IN THIS AGREEMENT, BY REASON OF
ALL OF THE FOREGOING, BUYER SHALL ASSUME THE FULL RISK OF ANY LOSS OR DAMAGE
OCCASIONED BY ANY FACT, CIRCUMSTANCE, CONDITION OR DEFECT PERTAINING OR RELATING
IN ANY WAY TO THE PROPERTY. SUBJECT TO THE FOREGOING, BUYER FURTHER ACKNOWLEDGES
AND AGREES THAT:
(i)    BUYER HAS, OR BY THE EXPIRATION OF THE DUE DILIGENCE PERIOD WILL HAVE,
WITH THE ASSISTANCE OF SUCH EXPERTS AS BUYER HAS DEEMED APPROPRIATE, MADE SUCH
INDEPENDENT INVESTIGATIONS AND STUDIES WITH RESPECT TO THE PROPERTY AS IT DEEMS
APPROPRIATE (INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH PHYSICAL AND
ENVIRONMENTAL MATTERS), AND TRANSACTIONS AND ALL ASPECTS THEREOF, INCLUDING
WITHOUT LIMITATION HAZARDOUS MATERIALS AND ENDANGERED SPECIES, AND IT WILL BE
RELYING ENTIRELY THEREON AND ON THE ADVICE OF ITS COUNSEL, ADVISORS AND
CONSULTANTS CONCERNING THE TRANSACTIONS. EXCEPT FOR SELLER’S EXPRESS
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT AND IN THE DOCUMENTS
TO BE EXECUTED AND DELIVERED BY SELLER TO BUYER AT CLOSING, BUYER IS NOT RELYING
AND SHALL NOT RELY ON ANY INVESTIGATION, STUDY, PROJECTION OR OTHER INFORMATION,
ECONOMIC, PHYSICAL, ENVIRONMENTAL OR OTHERWISE, PREPARED BY ANY SELLER PARTY OR
ANY PERSON OR ENTITY AFFILIDATED WITH SELLER.
(ii)    BUYER HAS, OR BY THE EXPIRATION OF THE DUE DILIGENCE PERIOD WILL HAVE,
WITH THE ASSISTANCE OF SUCH EXPERTS AS BUYER DEEMS APPROPRIATE, REVIEWED ALL
INSTRUMENTS, RECORDS AND DOCUMENTS, INCLUDING, BUT NOT LIMITED TO, THE LEASES,
RESIDENT AGREEMENTS AND SERVICE AGREEMENTS, CONCERNING THE PROPERTY

23

--------------------------------------------------------------------------------



THAT BUYER HAS DEEMED APPROPRIATE OR ADVISABLE TO REVIEW IN CONNECTION WITH THE
TRANSACTIONS.
(iii)    BUYER HAS, OR BY THE EXPIRATION OF THE DUE DILIGENCE PERIOD WILL HAVE,
WITH THE ASSISTANCE OF SUCH EXPERTS AS BUYER HAS DEEMED APPROPRIATE, MADE SUCH
EXAMINATIONS AND INVESTIGATIONS AS IT DEEMS APPROPRIATE, WITH RESPECT TO THE
STATUS OF ALL CIRCUMSTANCES CONCERNING THE ZONING, LAND USE CONTROLS, REQUIRED
PERMITS, BUILDING CODE COMPLIANCE, ENVIRONMENTAL, HAZARDOUS MATERIAL AND
ENDANGERED SPECIES REGULATIONS AND CONDITION AND OTHER MATTERS WITH RESPECT TO
THE PROPERTY. SELLER MAKES NO REPRESENTAITON OR WARRANTY WHATSOEVER REGARDING
THE PERMITTED USE OF THE PROPERTY. IN PARTICULAR, SELLER MAKES NO REPRESENTATION
OR WARRANTY THAT THE PROPERTY MAY CONTINUE TO BE USED FOR ITS PRESENT USES, THAT
THE PROPERTY OR ANY PART THEREOF COMPLIES WITH ANY ORDINANCES, CODES OR
REGULATIONS OR WAS OR WERE PROPERLY PERMITTED, THE CONDITION OF OR RIGHTS TO
INGRESS, EGRESS OR ACCESS TO OR FROM THE PROPERTY, OR THE CONDITION OF OR ANY
RIGHTS WITH RESPECT TO THE WATER COURSES TRAVERSING THE PROPERTY.
(iv)    BUYER HAS, OR BY THE EXPIRATION OF THE DUE DILIGENCE PERIOD WILL HAVE,
WITH THE ASSISTANCE OF SUCH EXPERTS AS BUYER HAS DEEMED APPROPRIATE, DETERMINED
THE ASSIGNABILITY OF ANY DOCUMENTS OR AGREEMENTS TO BE ASSIGNED HEREUNDER,
INCLUDING WITHOUT LIMITATION, THE LEASES, THE RESIDENT AGREEMENTS AND THE
SERVICE AGREEMENTS, AND ALL WARRANTIES, LICENSES AND PERMITS AFFECTING THE
PROPERTY.
(v)    SELLER HAS MADE OR WILL MAKE AVAILABLE FOR BUYER’S INSPECTION COPIES OF
CERTAIN STUDIES, REPORTS AND OTHER INFORMATION IN SELLER’S POSSESSION APPLICABLE
TO THE PROPERTY. BY MAKING THESE MATERIALS AVAILABLE, NEITHER SELLER NOR ANY
SELLER PARTY SHALL BE DEEMED TO HAVE MADE ANY REPRESENTATION OR WARRANTY
WHATSOEVER WITH RESPECT TO ANY MATTER SET FORTH, CONTAINED OR ADDRESSED IN SUCH
MATERIALS, INCLUDING BUT NOT LIMITED TO THE ACCURACY, ADEQUACY OR COMPLETENESS
THEREOF. OTHER THAN TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE IN THIS
AGREEMENT, THE SELLER PARTIES SHALL INCUR NO LIABILITY TO BUYER OR OTHERWISE BY
REASON OF MAKING ANY SUCH INFORMATION AVAILABLE.
THE PROVISIONS OF THIS SECTION 9(f) SHALL SURVIVE THE CLOSING.

24

--------------------------------------------------------------------------------



TO EVIDENCE THEIR AWARENESS AND AGREEMENT TO BE BOUND BY THE TERMS AND
PROVISIONS OF THIS SECTION 9(f), BUYER AND SELLER HAVE SEPARATELY INITIALED THIS
SUBSECTION.
BUYER’S INITIALS: /s/ CFM    SELLER’S INITIALS: /s/ JW
10.    Remedies.
(a)    Remedies for Buyer’s Breach. In the event that the sale of the Property
is not consummated because of a default under or breach of this Agreement by
Buyer, Buyer and Seller agree that it would be impractical and extremely
difficult to fix the actual damage to Seller. Buyer and Seller therefore agree
that, if Buyer fails to consummate the purchase of the Property as herein
provided because of Buyer’s breach or default, the amount of the Deposit is a
reasonable estimate of Seller’s damages and that Seller shall be entitled to
said sum as liquidated damages (and not as a penalty), which shall be Seller’s
sole and exclusive remedy, either at law or in equity. In such event, the Title
Company shall, upon written demand by Seller without joinder of Buyer,
immediately deliver the Deposit to Seller in cash or other immediately available
funds. The foregoing does not limit Buyer’s liability under Section 21(l) of
this Agreement or under any indemnity or other provision of this Agreement that,
by its terms, survives a termination of this Agreement or is to be performed
after Closing.
(b)    Remedies for Seller’s Breach. In the event the sale of the Property is
not consummated because of default under or breach of this Agreement on the part
of Seller, Buyer shall have the option, as its sole and exclusive remedy at law
or in equity, to either (i) terminate this Agreement by delivery of written
notice of termination to Seller, whereupon Buyer and Seller shall each be
released from all liability hereunder (except for those provisions which recite
that they survive termination), the Deposit shall be returned to Buyer and
Seller shall reimburse Buyer for all of Buyer’s reasonable, accountable,
third-party due diligence costs, evidenced by third-party invoices, such
reimbursement not to exceed Eighty Thousand Dollars ($80,000) or (ii) continue
this Agreement and seek the equitable remedy of specific performance. The
provisions of this Section 10(b) to the contrary notwithstanding, if Buyer
elects to pursue the equitable remedy of specific performance and in any such
action for specific performance, the court rules that the remedy of specific
performance is not available to Buyer, then Buyer may avail itself of the rights
and remedies available under this Section 10(b)(i) and the running of any and
all statutes of limitation, statutes of repose, passage of time relating to
laches and other statutes, rules, doctrines or principles which impose any time
limits for commencing any suit, action, arbitration, mediation or other
proceeding on account of such breach or default by Seller shall be suspended and
tolled while Buyer is pursuing any such action for specific performance. The
foregoing does not limit Seller’s liability under Section 22(l) of this
Agreement or under any indemnity or other provision of this Agreement that, by
its terms, survives a termination of this Agreement or is to be performed after
Closing
11.    Buyer’s Obligations Pending Closing. Buyer shall not attempt to
terminate, supplement, amend or modify in any way any of the Resident
Agreements, Service Contracts or other documents affecting the Property prior to
the Closing. In addition, Buyer shall not file or cause to be filed any
application or request with any governmental or quasi-governmental agency

25

--------------------------------------------------------------------------------



prior to Closing which would or could lead to a hearing before any governmental
or quasi-governmental agency or which would or could lead to any change in
zoning, parcelization, licenses, permits or other entitlements or any other
investigation or restriction on the use of the Property, or any part thereof.
12.    Seller’s Obligations Pending Closing.
(a)    Subject to the provisions of Sections 13 and 14 hereof, and except to the
extent that such maintenance is the obligation of a Tenant under a Lease or of a
Resident under a Resident Agreement, until Closing, Seller shall maintain the
Real Property in substantially the same condition existing on the Effective
Date, normal wear and tear excepted, and Seller shall continue to operate the
Property in the manner operated as of the Effective Date.
(b)    From the Effective Date through the Closing Date, Seller shall maintain
insurance coverage with respect to the Property, and with respect to damage or
injury to persons or property occurring on the Real Property, with the same
coverages and in at least the same amounts as Seller maintains as of the
Effective Date.
(c)    From the expiration of the Due Diligence Period through the Closing Date,
without Buyer’s written consent, Seller will not (A) subject the Property to any
liens, security interests, easements or other encumbrances other than in the
ordinary course of business, (B) amend, or waive any material right under, any
Resident Agreement or Assigned Service Contract, (C) enter into any new Resident
Agreement with a first-time resident that is for a period longer than one (1)
year or provides for an effective rental rate that is, in Seller’s business
judgment, less than the then-current market rate, (D) enter into any new Lease
or extend any current Lease, (E) enter into any new Service Contract unless
terminable upon no more than thirty (30) days notice and without penalty, or (F)
fail to perform, in all material respects, its obligations under the Resident
Agreements, Leases and Assigned Service Contracts.
(d)    From the expiration of the Due Diligence Period through the Closing Date,
Seller will provide Buyer with a copy of any written notice that Buyer receives
alleging a material Seller default under any Resident Agreement, Lease or
Assigned Service Contract.
13.    Damage or Destruction.
(a)    As used herein, the term “Major Casualty” shall mean any damage or
destruction of any of the Improvements with respect to which (i) the cost to
repair such damage or destruction is reasonably estimated by Seller to exceed
Seven Hundred Fifty Thousand Dollars ($750,000.00), or (ii) a contractor
mutually appointed by Seller and Buyer reasonably estimates that the time needed
to repair such damage or destruction would extend more than sixty (60) days
beyond the then-scheduled Closing Date.
(b)    In the event of a Major Casualty, Seller shall give prompt written notice
to Buyer of Seller’s election whether or not to repair such Major Casualty. If
Seller elects not to repair such Major Casualty, within five (5) business days
after Buyer’s receipt of such written notice from Seller, Buyer may elect to
either (i) terminate this Agreement, or (ii) continue this

26

--------------------------------------------------------------------------------



Agreement in full force and effect, in which case Seller shall assign to Buyer
at Closing any and all proceeds and/or claims under any applicable insurance
coverage (and credit Buyer at Closing for the amount of any associated
deductibles), and Buyer shall take title to the Property subject to such damage
and destruction. If Buyer fails to deliver written notice to Seller of Buyer’s
election within said five (5) business days, Buyer shall be deemed to have
elected alternative (ii) above. If Buyer properly delivers written notice to
Seller within such five (5) business days electing alternative (i) above, or if
alternative (i) is deemed to have been elected, then the Escrow shall be
canceled, this Agreement shall be terminated, all parties hereto shall be
released from further performance of this Agreement (with the exception of those
Sections or subsections which recite that they survive termination of this
Agreement), and Title Company shall return to Buyer all or any portion of the
Deposit deposited with Title Company and shall return to each party any and all
documents which such party had deposited with it.
(c)    In the event of any damage or destruction of any of the Improvements
which is not a Major Casualty, Buyer shall have no right to terminate this
Agreement, Seller shall assign to Buyer at Closing any and all proceeds and/or
claims under any applicable insurance coverage (and credit Buyer at Closing for
the amount of any associated deductibles), and Buyer shall take title to the
Property subject to such damage and destruction.
(d)    In the event that Seller elects to repair a Major Casualty, (i) Seller
shall promptly commence such repair and diligently prosecute such repair to
completion to Buyer’s reasonable satisfaction, (ii) this Agreement shall remain
in full force and effect, and (iii) the Closing shall take place on the date set
forth in this Agreement, or as soon thereafter as such repair work has been
completed (not to exceed an additional thirty (30) days without Buyer’s consent,
which Buyer shall not unreasonably withhold, condition or delay), without credit
to Buyer against the Purchase Price relating to such Major Casualty which has
been so repaired.
(e)    The provisions of this Section 13 shall survive the Closing.
14.    Eminent Domain. If, at any time prior to the Closing, legal proceedings
under power of eminent domain are commenced or Seller has received from a
governmental authority a written notice that threatens to commence such
proceedings, with respect to all or any portion of the Property, then by
delivery to Seller of written notice of election within five (5) business days
after receipt of written notice of such pending condemnation, Buyer may elect to
either (a) terminate this Agreement, or (b) elect to continue this Agreement in
full force and effect and Seller shall assign to Buyer at the Closing any and
all proceeds and/or claims on account of such condemnation proceedings, and
Buyer shall take title to the Property subject to such condemnation proceedings.
If Buyer fails to deliver written notice to Seller of Buyer’s election within
the time period specified in this Section, Buyer shall be deemed to have elected
alternative (b) above. If Buyer properly delivers written notice to Seller
within the time period specified in this Section 14 electing alternative (a)
above or is deemed to have elected alternative (a) above, the Escrow shall be
canceled, this Agreement shall be terminated, all parties hereto shall be
released from further performance of this Agreement, with the exception of those
Sections (including this Section 14) or subsections which recite that they
survive termination of this Agreement, and Title Company shall return to Buyer
all or any portion of the Deposit

27

--------------------------------------------------------------------------------



deposited with Title Company and shall return to each party any and all
documents which such party had deposited with it. The provisions of this Section
14 shall survive termination of this Agreement.
15.    Post-Closing Obligations Regarding Community Employees.
(a)    Buyer has no obligation to hire any Community Employees.
(b)    Upon the Closing, Buyer may offer employment to any of the Community
Employees as Buyer so determines in its sole discretion.
(c)    The parties do not believe that the provisions of the Worker Adjustment
and Retraining Notification Act (the “WARN Act”) or any comparable state law
apply to the Transactions. As between Seller and Buyer, Buyer shall only be
liable for its own acts or omissions after the Closing Date. Seller shall
indemnify and hold harmless Buyer from any loss, liabilities, debt, costs
(including, but not limited to, attorneys’ fees) or any other amounts that Buyer
may incur due to “employment losses” (as defined in the WARN Act or any
comparable state law) that occur prior to or upon the Closing; provided,
however, Seller shall have no liability for “employment losses” that occur as a
result of the termination of employees by Buyer after the Closing.
(d)    To Seller’s Actual Knowledge, Schedule 15(d) lists each Existing Manager
Employee Benefit Plan in which any Community Employee participates. Neither
Seller nor to Seller’s Actual Knowledge, Existing Manager, has received any
notice from a governmental authority that any such Plan is not in compliance in
all material respects with its terms and with applicable laws and regulations.
Within the six (6) years preceding the Closing Date, neither Seller nor to
Seller’s Actual Knowledge, Existing Manager (nor any ERISA Affiliate of Seller
or Existing Manager) has been a party to, or made any contributions to, any
“multiemployer plan” within the meaning of Section 4001(a)(3) of ERISA, or any
plan subject to Title IV of ERISA or Section 412 of the Code. “Existing
Manager’s Employee Benefit Plan” means any employee benefit plan, as defined in
Section 3(3) of ERISA. “ERISA” means the Employee Retirement Income Security Act
of 1974, as amended. “ERISA Affiliate” means any person and/or such person’s
subsidiaries or affiliates that is treated as a single employer with such person
or such person’s subsidiaries or affiliates under Section 414(b), (c), (m) or
(o) of the Code or Section 4001(b)(1) of ERISA.
(e)    Seller and/or Existing Manager shall remain responsible for all, and
Seller acknowledges that neither Buyer nor new property manager engaged by Buyer
for the Community shall have responsibility for any, liabilities or obligations
arising prior to the Closing Date with respect to Hired Employees.
(f)    Notwithstanding any provision hereof to the contrary, (i) from and after
the Effective Date, Buyer shall have the right to meet with the Community’s
acting Executive Director at a reasonable time or times to discuss the Community
and its operations, (ii) from and after the expiration of the Due Diligence
Period, Buyer shall have the right to meet with the Community’s acting Executive
Director to discuss employment arrangements or an offer of

28

--------------------------------------------------------------------------------



employment, and (iii) from and after the expiration of the Due Diligence Period,
Buyer shall have the right to meet with the Community’s marketing/sales director
and maintenance director at a reasonable time or times to discuss the Community
and its operations and employment arrangements or offers of employment.
The provisions of this Section 15 shall survive the Closing or earlier
termination of this Agreement.
16.    RELEASE.
(a)    SUBJECT TO AND EXCEPT FOR (A) FRAUD, INTENTIONAL MISREPRESENTATION OR
OTHER WILLFUL MISCONDUCT (AS EXPRESSLY SET FORTH IN SECTION 17(B) BELOW), (B) A
BREACH OR DEFAULT UNDER THIS AGREEMENT BY SELLER (INCLUDING ANY BREACH OF
SELLER’S REPRESENTATIONS AND WARRANTIES HEREUNDER OR UNDER ANY DOCUMENTS
EXECUTED IN CONNECTION HEREWITH), (C) ANY ITEMS EXPRESSLY SUBJECT TO THE
POST-CLOSING RECONCILIATION DESCRIBED IN SECTION 8(i) HEREOF, (D) ANY “THIRD
PARTY CLAIMS” (AS HEREINAFTER DEFINED) AND (E) ANY INDEMNITY OBLIGATIONS UNDER
THIS AGREEMENT OR ANY DOCUMENT OR INSTRUMENT EXECUTED PURSUANT TO THIS AGREEMENT
WHICH ARE STATED TO SURVIVE THE CLOSING (“COLLECTIVELY, THE “RELEASE
CARVEOUTS”), BUYER SHALL ASSUME ALL RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT
LIMITED TO CONSTRUCTION DEFECTS, ADVERSE PHYSICAL, ENVIRONMENTAL, HAZARDOUS
MATERIALS, ENDANGERED SPECIES, ZONING, ACCESS OR WATER COURSE ISSUES OR
CONDITIONS MAY NOT HAVE BEEN REVEALED BY BUYER’S INVESTIGATION. SUBJECT TO AND
EXCEPT FOR THE RELEASE CARVEOUTS, BUYER RELEASES ALL SELLER PARTIES FROM, AND
WAIVES ANY AND ALL LIABILITY, CLAIMS, DEMANDS, DAMAGES AND COSTS (INCLUDING,
WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) OF EACH AND EVERY
KIND AND CHARACTER, KNOWN OR UNKNOWN, FOR OR ATTRIBUTABLE IN ANY WAY TO, ANY
LATENT OR PATENT DEFECT, ISSUE OR CONDITION AT OR OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, CLAIMS, LIABILITIES AND CONTRIBUTION RIGHTS RELATING TO THE
PRESENCE, DISCOVERY OR REMOVAL OF ANY HAZARDOUS MATERIALS IN, AT, ABOUT OR UNDER
THE PROPERTY, OR FOR, CONNECTED WITH OR ARISING OUT OF ANY AND ALL CLAIMS OR
CAUSES OF ACTION BASED THEREON. FOR PURPOSES OF THIS AGREEMENT, THE TERM
“HAZARDOUS MATERIAL” SHALL MEAN ANY SUBSTANCE, CHEMICAL, WASTE OR MATERIAL THAT
IS OR BECOMES REGULATED BY ANY FEDERAL, STATE OR LOCAL GOVERNMENTAL AUTHORITY
BECAUSE OF ITS TOXICITY, INFECTIOUSNESS, RADIOACTIVITY, EXPLOSIVENESS,
IGNITABILITY, CORROSIVENESS OR REACTIVITY, INCLUDING, WITHOUT LIMITATION,
ASBESTOS OR ASBESTOS-CONTAINING MATERIAL, THE GROUP OF COMPOUNDS KNOWN AS
POLYCHLORINATED BIPHENYLS, FLAMMABLE

29

--------------------------------------------------------------------------------



EXPLOSIVES, OIL, PETROLEUM OR ANY REFINED PETROLEUM PRODUCT. IT IS THE INTENTION
OF THE PARTIES THAT THE FOREGOING RELEASE SHALL BE EFFECTIVE WITH RESPECT TO ALL
MATTERS PAST AND PRESENT, KNOWN AND UNKNOWN, SUSPECTED AND UNSUSPECTED. BUYER
EXPRESSLY ACKNOWLEDGES AND AGREES THAT FACTUAL MATTERS NOW UNKNOWN TO IT HAVE
GIVEN OR HEREAFTER MAY GIVE RISE TO LOSSES, DAMAGES, LIABILITIES, COSTS AND/OR
EXPENSES THAT PRESENTLY ARE UNKNOWN, UNANTICIPATED AND UNEXPECTED. SUBJECT TO
AND EXCEPT FOR THE RELEASE CARVEOUTS, BUYER, FOR ITSELF AND ITS
SUCCESSORS-IN-INTEREST, HEREBY RELEASES EACH SELLER PARTY FROM, AND WAIVES
ALLLIABILITY AGAINST SUCH SELLER PARTY FOR ANY AND ALL STATEMENTS OR OPINIONS
NOW OR HEREAFTER MADE, OR INFORMATION OR MATERIALS NOW OR HEREAFTER MADE
AVAILABLE, BY ANY SELLER PARTY TO BUYER OR TO BUYER’S AGENTS OR REPRESENTATIVES.
WITHOUT LIMITING THE GENERALITY OF THE ABOVE, BUYER EXPRESSLY ACKNOWLEDGES AND
AGREES THAT IT IS AWARE OF, AND THAT IT ASSUMES THE SOLE OBLIGATION TO INFORM
ITSELF WITH RESPECT TO, THE MATTERS SET FORTH IN SECTION 9(f) OF THIS AGREEMENT.
BUYER FURTHER EXPRESSLY ACKNOWLEDGES AND AGREES THAT THE WAIVERS, RELEASES AND
INDEMNITIES SET FORTH IN THIS AGREEMENT HAVE BEEN NEGOTIATED, BARGAINED FOR AND
AGREED UPON IN LIGHT OF SUCH FACTS AND THAT BUYER NEVERTHELESS HEREBY INTENDS TO
RELEASE, DISCHARGE AND ACQUIT ALL SELLER PARTIES FROM ALL SUCH LOSSES, DAMAGES,
LIABILITIES, COSTS AND EXPENSES.
(b)    Third Party Claims. Notwithstanding anything to the contrary contained
herein, this Section 16 does not limit or affect in any way any indemnification
provision contained in this Agreement or in any document or instrument executed
by Seller pursuant to this Agreement, nor shall this Section 16 constitute a
waiver or release of any reimbursement, indemnity or contribution obligation of
Seller or any Seller Party to Buyer in connection with any liability, claim or
cause of action which relates to the Property and is asserted by a governmental
agency or other third party and which arose or otherwise relates to the period
prior to the Closing Date (such liabilities, claims or causes of action, “Third
Party Claims”). If any Third Party Claim is asserted by any governmental agency
or other third party with respect to the Property as it existed at or prior to
the Closing Date, Buyer shall be free to assert any and all claims and
liabilities against Seller arising out of such Third Party Claim being asserted
by such governmental agency or other third party.
THE PROVISIONS OF THIS SECTION 16 SHALL SURVIVE THE CLOSING.
TO EVIDENCE THEIR AWARENESS AND AGREEMENT TO BE BOUND BY THE TERMS AND
PROVISIONS OF THIS SECTION 16, BUYER AND SELLER HAVE SEPARATELY INITIALED THIS
SUBSECTION.
BUYER’S INITIALS: /s/ CFM    SELLER’S INITIALS: /s/ JW

30

--------------------------------------------------------------------------------



17.    INDEMNITY.
(a)    BUYER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS IN FULL EACH SELLER PARTY
FROM AND AGAINST ANY AND ALL LIABILITIES, CLAIMS, DEMANDS, DAMAGES AND COSTS
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND EXPENSES) (ALL OF
THE ABOVE COLLECTIVELY, “LOSSES”) TO THE EXTENT, BUT ONLY TO THE EXTENT, THAT
SUCH LOSSES ARE CAUSED BY OR RESULT FROM ANY ACT, CONDUCT, OMISSION, CONTRACT OR
COMMITMENT OF BUYER OR ANY BUYER PARTY (AS DEFINED BELOW) WHICH IS RELATED TO
THE PROPERTY OR THE COMMUNITY AND WHICH ARISES OR OCCURS AFTER THE CLOSING.
(b)    SELLER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS IN FULL BUYER (INCLUDING
WITHOUT LIMITATION ANY BUYER ASSIGNEE ENTITY THAT TAKES TITLE TO THE PROPERTY AT
CLOSING) AND EACH ADVISOR, OFFICER, DIRECTOR, TRUSTEE, MEMBER, MANAGING MEMBER,
MANAGER, PARTNER, GENERAL PARTNER, LIMITED PARTNER, STOCKHOLDER, EMPLOYEE,
AGENT, REPRESENTATIVE, ATTORNEY AND CONTRACTOR THEREOF OR THEREFOR (EACH A
“BUYER PARTY”) FROM AND AGAINST ANY AND ALL LOSSES RESULTING FROM THIRD PARTY
CLAIMS, WHETHER ASSERTED BEFORE OR AFTER CLOSING, TO THE EXTENT, BUT ONLY TO THE
EXTENT, THAT SUCH LOSSES ARE CAUSED BY OR RESULT FROM ANY ACT, CONDUCT,
OMISSION, CONTRACT OR COMMITMENT OF SELLER OR ANY SELLER PARTY WHICH IS RELATED
TO THE PROPERTY OR THE COMMUNITY AND WHICH ARISES OR OCCURS PRIOR TO THE CLOSING
DATE.
(c)    THE PROVISIONS OF THIS SECTION 17 SHALL SURVIVE THE CLOSING.
TO EVIDENCE THEIR AWARENESS AND AGREEMENT TO BE BOUND BY THE TERMS AND
PROVISIONS OF THIS SECTION 17, BUYER AND SELLER HAVE SEPARATELY INITIALED THIS
SUBSECTION.
BUYER’S INITIALS: /s/ CFM    SELLER’S INITIALS: /s/ JW
18.    Commissions. Neither Seller nor Buyer has had any contact or dealings
regarding the Property, or any communication in connection with the subject
matter of the Transactions, through any real estate broker or other person who
can claim a right to a commission or finder’s fee in connection with the sale
contemplated herein other than TSG (the “Broker”). If, and only if, the Closing
occurs, Seller will pay a commission to the Broker in connection with the
Transactions pursuant to a separate written agreement between Seller and the
Broker (the “Commission Agreements”). In the event of any claim for broker’s or
finder’s fees or commissions in connection with the negotiation, execution or
consummation of this Agreement other than pursuant to the Commission Agreements,
Buyer shall indemnify, hold harmless and defend Seller from and against any and
all liability, claims, demands, damages and costs (including, without
limitation, reasonable attorneys’ fees and expenses) on account of such claim

31

--------------------------------------------------------------------------------



if it shall be based upon any statement, representation or agreement claimed to
have been made by Buyer, and Seller shall indemnify, hold harmless and defend
Buyer from and against any and all liability, claims, demands, damages and costs
(including, without limitation, reasonable attorneys’ fees and expenses) on
account of such claim if it shall be based upon any statement, representation or
agreement claimed to have been made by Seller. The provisions of this Section
18 shall survive Closing or termination of this Agreement.
19.    Publicity and Confidentiality. Prior to Closing, Buyer and Seller each
agree that the terms of the Transactions, the identities of Buyer and Seller,
and all information made available by one party to the other or in any way
relating to the other party’s interest in that transaction, shall be maintained
in strict confidence and no disclosure of such information shall be made, except
to such attorneys, accountants, investors, advisors, lenders and others as are
reasonably required to evaluate and consummate that transaction, and except as
may be required by applicable law. Buyer and Seller each further agree and
covenant as follows:
(a)    Neither Buyer nor Seller shall disclose or authorize the disclosure of
the Purchase Price or of any other terms of this Agreement or any instruments,
documents, or assignments delivered in connection with this Agreement, or the
identity of the other party to this Agreement in any public statement, news
release, or other public announcement or publication without in each instance
the prior written consent of the other party, not to be unreasonably withheld,
conditioned or delayed.
(b)    Nothing in this Section 19 shall prevent either Buyer or Seller from
disclosing or accessing any information otherwise deemed confidential under this
Section 19 to the extent required to allow that party to enforce its rights
hereunder; (ii) pursuant to any legal requirement, any statutory reporting
requirement or any accounting or auditing disclosure requirement; (iii) in
connection with performance by either party of its obligations under this
Agreement (including, but not limited to, the delivery and recordation of
instruments, notices or other documents required hereunder); or (iv) to
potential investors, participants or assignees in or of the transaction
contemplated by this Agreement or such party’s rights therein.
The provisions of this Section 19 shall survive termination of this Agreement
and the Closing.
20.    Sophistication of the Parties. Buyer and Seller are sophisticated in the
buying and selling of income producing property similar to the Property and each
has engaged its own sophisticated real estate counsel and advisors. Buyer and
Seller each has knowledge and experience in financial and business matters to
enable them each to evaluate the merits and risks of the Transactions
contemplated hereby. Neither Buyer nor Seller is in a disparate bargaining
position with respect to the other. The provisions of this Agreement shall be
construed as to their fair meaning, and not for or against any party based upon
any attribution to such party as the source of the language in question.
21.    Notice. Any notice, consent or approval required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
upon (i) hand delivery, (ii) one (1) business day after being deposited with
Federal Express or another reliable

32

--------------------------------------------------------------------------------



overnight courier service for next day delivery providing for tracking of
delivery, or (iii) upon facsimile transmission (except that if the date of such
transmission is not a business day or if such transmission is made after 5:00
p.m. recipient’s local time on a business day, then such notice shall be deemed
to be given on the first business day following such transmission) with voice
confirmation of receipt by a representative of the recipient, in each case
addressed as follows:
If to Buyer:
The Freshwater Group, Inc.
Attention: Carl Mittendorff
2020 W. Rudasill Road
Tucson, Arizona 85704
Telephone: (520)-203-3211
Email: carl@thefreshwatergroup.com

With a copy to:
Kevin S. Kinigstein, Esq.
Cox, Castle & Nicholson, LLP
2049 Century Park East, 28th Floor
Los Angeles, California 90067
Telephone: 310-284-2191
Facsimile: 310-284-2100
Email: kkinigstein@coxcastle.com
If to Seller:
Parkview Frisco, L.P.
c/o Zerga Investments, L.L.C., Co- General Partner
1500 South Central Expressway, Suite 500
McKinney TX 75070
Attention: Jerry Green, Managing Member
Telephone: (972) 529-5568 x 223
Facsimile: (972) 529-5569

Parkview Frisco, L.P.
c/o Texas Land Management, L.L.C., Co-General Partner
5400 Dallas Parkway
Frisco, TX 75034
Telephone: (214) 618-3800
Facsimile: (214) 618-3830
Attention: Jim Williams, Jr., President
With a copy (which shall not be required for effective notice) to:
Carl A. Generes
Law Offices of Carl A. Generes
4358 Shady Bend Drive
Collin, Texas 75244-7447


33

--------------------------------------------------------------------------------



Telephone: (214) 352-8674
Facsimile: (972) 715-5700
Jessica E. Schwarz-Zik
General Counsel
LandPlan Development Corp.
5400 Dallas Parkway
Frisco, TX 75034
Telephone: (214) 618-3816
Facsimile: (214) 618-3830
If to Title Company, to the name and address set forth in Section 2(i) of this
Agreement, or such other address as any party may from time to time specify in
writing in accordance with this Section 21.
22.    Miscellaneous.
(a)    Time of the Essence. Time is of the essence of this Agreement. However,
if Closing does not occur on or before the Closing Date, then Title Company
shall continue to comply with the instructions contained in this Agreement
unless Title Company receives a contrary written demand from either Buyer or
Seller.
(b)    Entire Agreement. This Agreement embodies the entire agreement between
the parties relative to the subject matter hereof, and there are no other
agreements existing between Seller and Buyer relative to the subject matter
hereof which are not expressly set forth herein and covered hereby.
(c)    Headings. The headings contained in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation
hereof.
(d)    Interpretation. Whenever the context hereof shall so require, the
singular shall include the plural, the male gender shall include the female
gender and the neuter, and vice versa. This Agreement shall not be construed
against either Buyer or Seller but shall be construed as a whole, in accordance
with its fair meaning, and as if prepared by Buyer and Seller jointly.
(e)    Choice of Law. This Agreement shall be construed under and governed by
the laws of the State of Texas without giving effect to, and notwithstanding
that the laws of another jurisdiction may be indicated by, the choice of law
rules of the State of Texas. Any action initiated by any party under this
Agreement shall be brought and prosecuted exclusively in the United States
District Court for the Northern District of Texas – Dallas Division, which the
parties acknowledge and agree is a convenient forum in which to litigate such
action, and the parties waive any right to commence or transfer such action in
or to any other court. Should said District Court find that it has no
jurisdiction over such action, then such action shall be brought and prosecuted
exclusively in a Texas State District Court in Collin County, Texas. The parties
hereto expressly consent and submit to personal jurisdiction of said federal or
state courts, as the

34

--------------------------------------------------------------------------------



case may be, and to permanent and exclusive venue therein. In addition, in any
action under this Agreement, the parties hereto expressly consent to service of
process by any manner set forth in Section 20 hereof for the giving of notice.
(f)    Severability. In case any one or more of the other provisions contained
in this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision hereof, and the remainder of the provisions
of this Agreement shall continue in full force and effect without impairment.
(g)    Waiver. Any term, condition or provision of this Agreement which is
exclusively for the benefit of one party may unilaterally be waived by the
benefited party. Except where expressly provided herein that silence is deemed
to be an approval, consent or waiver, no waiver of any term, condition or
provision of this Agreement shall be effective unless in writing. The waiver by
either party of a breach of any provision of this Agreement shall not be deemed
a waiver of any subsequent breach whether of the same or another provision of
this Agreement.
(h)    No Obligation to Third Parties. The execution and delivery of this
Agreement shall not be deemed to confer any rights upon, nor obligate either of
the parties hereto to, any person or entity not a party to this Agreement.
(i)    Successors and Assigns; Assignment. This Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors,
heirs, administrators and assigns. Buyer shall not assign its right, title and
interest in and to this Agreement; provided, however, that, upon at least five
(5) business days’ prior written notice to Seller, Buyer may assign all of its
rights and obligations under this Agreement to a single entity as long as such
assignee agrees in writing to perform timely and in full each and every
obligation of Buyer under this Agreement, in which event (i) the obligations of
Buyer under this Agreement shall be joint and several with such assignee until
the Closing, and (ii) Buyer shall be released from all post-Closing obligations
under this Agreement from and after the Closing.
(j)    Amendments in Writing. The provisions of this Agreement may not be
amended or altered except by a written instrument duly executed by each of the
parties hereto, provided, however, that, as provided in Section 6 above, the
signature of the Title Company shall not be required as to any amendment of this
Agreement other than an amendment of Section 6.
(k)    Further Assurances. Each of the parties shall execute such other and
further documents and do such further acts as may be reasonably required to
effectuate the intent of the parties and carry out the terms of this Agreement.
However, neither this Agreement nor any memorandum, short form or other evidence
of this Agreement shall be recorded or filed without Seller’s prior written
consent, which consent may be given or withheld in Seller’s sole and absolute
discretion.
(l)    Attorneys’ Fees. If legal action is commenced to enforce or to declare
the effect of any provision of this Agreement, or any document executed in
connection with this

35

--------------------------------------------------------------------------------



Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party reasonable attorneys’ fees and other litigation costs. In
addition to the foregoing award of attorneys’ fees to the prevailing party, the
prevailing party in any lawsuit on this Agreement or any document executed in
connection with this Agreement shall be entitled to its reasonable attorneys’
fees incurred in any post judgment proceedings to collect or enforce the
judgment. This provision is separate and several and shall survive the merger of
this Agreement or any document executed in connection with this Agreement into
any judgment on this Agreement or any document executed in connection with this
Agreement. This provision shall survive Closing or termination of this
Agreement.
(m)    Computation of Periods. All periods of time referred to in this Agreement
shall, unless otherwise expressly provided, include all Saturdays, Sundays and
holidays, provided that if the last date to perform any act or give any notice
with respect to this Agreement shall fall on a Saturday, Sunday or legal holiday
in the State of Texas, such act or notice may be timely performed or given on
the next succeeding day which is not a Saturday, Sunday or legal holiday in the
State of Texas. Saturdays, Sundays and legal holidays in the State of Texas
shall not be business days for purposes of this Agreement.
(n)    Counterparts. This Agreement, and any document executed in connection
with this Agreement, may be executed in any number of counterparts each of which
shall be deemed an original and all of which shall constitute one and the same
agreement with the same effect as if all parties had signed the same signature
page. It shall not be necessary that the signatures of, or on behalf of, each
party, or that the signatures of all persons required to bind any party, appear
on a single counterpart, but it shall be sufficient that the signature of, or on
behalf of, each party, appear on one or more of the counterparts. Any signature
page of this Agreement, and any document executed in connection with this
Agreement, may be detached from any counterpart of this Agreement or such other
document and reattached to any other counterpart of this Agreement or such other
document identical in form hereto or thereto but having attached to it one or
more additional signature pages. This Agreement, and any document executed in
connection with this Agreement (except for the Deed or any other document to be
recorded), shall be deemed executed and delivered upon each party’s delivery of
executed signature pages of this Agreement or such other document, which
signature pages may be delivered by facsimile or via electronic mail with the
same effect as delivery of the originals.
(o)    Exhibits and Schedules. Unless otherwise expressly provided, all Exhibits
and Schedules referred to in this Agreement are the exhibits and schedules
respectively attached hereto. All such exhibits and schedules attached hereto
are incorporated in this Agreement by reference thereto as if set forth in this
Agreement in their entirety.
(p)    Liability. Notwithstanding anything to the contrary contained herein,
after the Closing: (i) the maximum aggregate liability of Seller, and the
maximum aggregate amount which may be awarded to and collected by Buyer
(including, without limitation, for any breach of any representation, warranty
and/or covenant by Seller) under this Agreement or any documents executed
pursuant hereto or in connection herewith, including, without limitation, the
Deed, the Bill of Sale, and the Assignment and Assumption (collectively, the
“Other

36

--------------------------------------------------------------------------------



Documents”), shall under no circumstances whatsoever exceed the “Liability Cap”
(as hereinafter defined); and (ii) no claim by Buyer alleging a breach by Seller
of any representation, warranty and/or covenant of Seller contained herein or in
any of the Other Documents may be made, and Seller shall not be liable for any
judgment in any action based upon any such claim, unless and until such claim,
either alone or together with any other claims by Buyer alleging a breach by
Seller of any such representation, warranty and/or covenant is for an aggregate
amount in excess of FIFTY THOUSAND DOLLARS ($50,000) (the “Floor Amount”), in
which event Seller’s liability respecting any final judgment concerning such
claim or claims shall be for the entire amount thereof, subject to the
limitation set forth in clause (i) above; provided, however, that if any such
final judgment is for an amount that is less than or equal to the Floor Amount,
then Seller shall have no liability with respect thereto. For purposes hereof,
“Liability Cap” shall mean EIGHT HUNDRED THOUSAND DOLLARS ($800,000); provided,
however, that, if, on the 120th day after the Effective Date no Post-Closing
Claim (as defined below) is pending or subject to appeal, then the Liability Cap
shall thereafter be reduced to SIX HUNDRED THOUSAND DOLLARS ($600,000); and
provided further, however, that, if, on the 365th day after the Effective Date
no Post-Closing Claim (as defined below) is pending or subject to appeal, then
the Liability Cap shall thereafter be reduced to ZERO ($-0-). For the avoidance
of doubt, neither the Floor Amount nor the Liability Cap shall apply to any
liability of Seller to Buyer under any indemnity set forth herein or under any
document executed in connection herewith, or resulting from any Third Party
Claim, or pursuant to Section 8(i) or Section 22(l).
(q)    Net-Worth Covenant. For a period of one (1) year from the date hereof
(or, in the event that any claim, action or suit is then pending by Buyer
against Seller for a breach of a then-surviving representation, warranty or
post-Closing covenant of Seller, indemnity by Seller or arising out of a Third
Party Claim (a “Post-Closing Claim”), until the final, non-appealable resolution
of such Post-Closing Claim, maintain a net worth of not less than (i) the
Liability Cap, less (ii) all amounts that Seller has paid with respect to
Post-Closing Claims. For purposes of this Section 22(q), “net worth” shall mean
the total value of Seller’s assets minus its liabilities.
(r)    Post-Closing Efforts Concerning Warranties. In the event that (i) there
is an assignable Material Warranty that requires consent of the person or entity
who gave such Material Warranty and such consent has not been obtained by
Closing, Seller will continue to use commercially reasonable efforts, for a
reasonable time after Closing, to obtain such consent.
(s)    Survival. This Section 22 shall survive Closing.
[Signature page follows]

37

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Buyer and Seller have executed and delivered this Purchase
and Sale Agreement as of the Effective Date.
BUYER:
THE FRESHWATER GROUP, INC.
an Arizona corporation


By: /s/ Carl Mittendorff    
Printed Name: Carl Mittendorff
Title: Chief Investment Officer
SELLER:
PARKVIEW FRISCO, L.P.,
a Texas limited partnership

By:
ZERGA Investments, L.L.C.,
a Texas limited liability company
Co-General Partner


By:
/s/ Jerry Green    
Jerry Green
Managing Member

By:
TEXAS LAND MANAGEMENT, L.L.C.,
a Texas limited liability company
Co-General Partner


By:
/s/ Jim Williams, Jr.    
Jim Williams, Jr.
President


38